Exhibit 10.1

EXECUTION VERSION

Published CUSIP Number: 58405XAE6

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

dated as of

April 30, 2007

among

MEDCO HEALTH SOLUTIONS, INC.,

as Borrower

THE LENDERS AND ISSUING BANK

PARTY HERETO

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.

and

JPMORGAN CHASE BANK, N.A.

as Co-Syndication Agents

MIZUHO CORPORATE BANK, LTD.

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

as Documentation Agents

BANC OF AMERICA SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.

and

J.P. MORGAN SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I         DEFINITIONS

   1

SECTION 1.01.

   Defined Terms    1

SECTION 1.02.

   Classification of Loans and Borrowings    24

SECTION 1.03.

   Terms Generally    24

SECTION 1.04.

   Accounting Terms; GAAP    25

SECTION 1.05.

   Rounding    25

SECTION 1.06.

   Times of Day    25

SECTION 1.07.

   Letter of Credit Amounts    25

ARTICLE II         THE CREDITS

   25

SECTION 2.01.

   Commitments    25

SECTION 2.02.

   Loans and Borrowings    27

SECTION 2.03.

   Requests for Borrowings    28

SECTION 2.04.

   Swingline Loans    28

SECTION 2.05.

   Letters of Credit    30

SECTION 2.06.

   Funding of Borrowings    34

SECTION 2.07.

   Interest Elections    35

SECTION 2.08.

   Termination and Reduction of Commitments    36

SECTION 2.09.

   Repayment of Loans; Evidence of Debt    37

SECTION 2.10.

   Optional Prepayment of Loans; Mandatory Prepayment and Termination upon
Change in Control    38

SECTION 2.11.

   Fees    38

SECTION 2.12.

   Interest    39

SECTION 2.13.

   Alternate Rate of Interest    40

SECTION 2.14.

   Increased Costs    41

SECTION 2.15.

   Break Funding Payments    42

SECTION 2.16.

   Taxes    42

SECTION 2.17.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    44

SECTION 2.18.

   Mitigation Obligations; Replacement of Lenders    46

SECTION 2.19.

   Extension of Maturity Date    47

ARTICLE III         REPRESENTATIONS AND WARRANTIES

   49

SECTION 3.01.

   Organization; Powers    49

SECTION 3.02.

   Authorization; Enforceability    49

SECTION 3.03.

   Governmental Approvals; No Conflicts; Ranking    50

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 3.04.

   Financial Condition; No Material Adverse Change    50

SECTION 3.05.

   Properties; Insurance    50

SECTION 3.06.

   Litigation and Environmental Matters    51

SECTION 3.07.

   Compliance with Laws and Agreements; No Default    51

SECTION 3.08.

   Investment Company Status    51

SECTION 3.09.

   Taxes    51

SECTION 3.10.

   ERISA    52

SECTION 3.11.

   Margin Regulations    52

SECTION 3.12.

   Certain Fees    52

SECTION 3.13.

   Disclosure    52

ARTICLE IV         CONDITIONS

   52

SECTION 4.01.

   Conditions to Initial Credit Event    52

SECTION 4.02.

   Conditions to Each Credit Event    54

SECTION 4.03.

   Conditions to Each Commitment Increase Date    54

ARTICLE V         AFFIRMATIVE COVENANTS

   55

SECTION 5.01.

   Financial Statements; Ratings Change and Other Information    55

SECTION 5.02.

   Notices of Material Events    57

SECTION 5.03.

   Existence; Conduct of Business    57

SECTION 5.04.

   Payment of Obligations    58

SECTION 5.05.

   Maintenance of Properties; Insurance    58

SECTION 5.06.

   Books and Records; Inspection Rights    58

SECTION 5.07.

   Compliance with Laws    58

SECTION 5.08.

   Use of Proceeds and Letters of Credit    58

SECTION 5.09.

   Subsidiary Guarantors    59

ARTICLE VI         NEGATIVE COVENANTS AND FINANCIAL COVENANTS

   59

SECTION 6.01.

   Indebtedness    59

SECTION 6.02.

   Liens    60

SECTION 6.03.

   Fundamental Changes    60

SECTION 6.04.

   Change in Nature of Business; Swap Agreements    61

SECTION 6.05.

   Transactions with Affiliates    61

SECTION 6.06.

   Restrictive Agreements    61

SECTION 6.07.

   Financial Covenants    62

ARTICLE VII         EVENTS OF DEFAULT

   63

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE VIII         THE ADMINISTRATIVE AGENT; THE AGENTS

   65

SECTION 8.01.

   Appointment and Authority    65

SECTION 8.02.

   Rights as a Lender    65

SECTION 8.03.

   Exculpatory Provisions    65

SECTION 8.04.

   Reliance by Administrative Agent    66

SECTION 8.05.

   Delegation of Duties    66

SECTION 8.06.

   Resignation of Administrative Agent    66

SECTION 8.07.

   Non-Reliance on Administrative Agent and Other Lenders    67

SECTION 8.08.

   No Other Duties, Etc    67

SECTION 8.09.

   Administrative Agent May File Proofs of Claim    67

SECTION 8.10.

   Guaranty Matters    68

ARTICLE IX         MISCELLANEOUS

   68

SECTION 9.01.

   Notices    68

SECTION 9.02.

   Waivers; Amendments    70

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver    71

SECTION 9.04.

   Successors and Assigns    73

SECTION 9.05.

   Survival    77

SECTION 9.06.

   Counterparts; Integration; Effectiveness    77

SECTION 9.07.

   Severability    78

SECTION 9.08.

   Right of Setoff    78

SECTION 9.09.

   Governing Law; Jurisdiction; Consent to Service of Process    78

SECTION 9.10.

   WAIVER OF JURY TRIAL    79

SECTION 9.11.

   Headings    79

SECTION 9.12.

   Confidentiality    79

SECTION 9.13.

   Interest Rate Limitation    80

SECTION 9.14.

   Release of Subsidiary Guarantors    80

SECTION 9.15.

   USA PATRIOT Act    81

SECTION 9.16.

   No Advisory or Fiduciary Responsibility    81

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SCHEDULES:

     

Schedule 2.01

   Commitments   

Schedule 2.03

   Existing Letters of Credit   

Schedule 3.01(a)

   Subsidiaries   

Schedule 3.01(b)

   Borrower Information   

Schedule 6.01

   Existing Indebtedness   

Schedule 6.02

   Existing Liens   

Schedule 6.06

   Restrictive Agreements   

EXHIBITS:

     

Exhibit A

   Form of Assignment and Assumption   

Exhibit B

   Form of Certificate of Non-Bank Status   

Exhibit C

   Form of Committed Loan Notice   

Exhibit D

   Form of Swingline Loan Notice   

Exhibit E

   Form of Letter of Credit Request   

Exhibit F

   Form of Interest Election Request   

Exhibit G-1

   Form of Promissory Note for Revolving Credit Loans   

Exhibit G-2

   Form of Promissory Note for Term Loan   

Exhibit H-1

   Form of Opinion of Borrower’s External Counsel   

Exhibit H-2

   Form of Opinion of Borrower’s Internal Counsel   

Exhibit I

   Form of Accountant’s Certificate   

Exhibit J

   Form of Guaranty   

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of April 30, 2007, among MEDCO HEALTH SOLUTIONS,
INC., a Delaware corporation, the Lenders and Issuing Banks from time to time
party hereto and BANK OF AMERICA, N.A., as Administrative Agent.

W I T N E S S E T H:

WHEREAS, the Borrower has requested, and the Lenders are willing to make
available to the Borrower, the credit facilities described in this Agreement
upon and subject to the terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the premises, covenants and agreements set
forth herein, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Additional Commitment Lender” has the meaning assigned to such term in
Section 2.19(d).

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders and the Issuing Banks hereunder.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account, as set forth in Section 9.01 or as the Administrative
Agent may from time to time notify to the Borrower and the Lenders in writing.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” has the meaning assigned to such term in Section 2.13(b).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned to such term in Section 9.01(c).

“Agents” means, collectively, the Administrative Agent, each Co-Syndication
Agent and each Documentation Agent.

“Agreement” means this Credit Agreement, as the same may at any time be amended,
supplemented or otherwise modified in accordance with the terms hereof and in
effect.

“Applicable Commitment Fee Rate” means, with respect to the Revolving Credit
Commitments, for any period, the applicable percentage per annum equal to the
percentage set forth below determined by reference to the category containing
the highest (except as set forth



--------------------------------------------------------------------------------

below) of (a) the Credit Rating from S&P, (b) the Credit Rating from Moody’s and
(c) the Credit Rating from Fitch, in each case as in effect from time to time
during such period:

 

Credit Rating

(S&P/Moody’s/Fitch)

   Applicable
Commitment Fee Rate  

Category 1:

A- or better / A3 or better / A- or better

   0.070 %

Category 2:

BBB+ / Baa1 / BBB+

   0.080 %

Category 3:

BBB / Baa2 / BBB

   0.100 %

Category 4:

BBB- / Baa3 / BBB-

   0.125 %

Category 5:

BB+ or worse / Ba1 or worse / BB+ or worse

   0.150 %

provided, that:

(a) if the Borrower shall maintain Credit Ratings from each of the three Credit
Rating Agencies and such Credit Ratings are all (or any combination of such
Credit Ratings are) split among the foregoing categories (i) by no more than a
one category differential, then the Applicable Commitment Fee Rate at such time
shall be set at the highest of such categories, (ii) by more than a one category
differential, and two of the foregoing Credit Ratings are equivalent with the
third being lower, then the Applicable Commitment Fee Rate at such time shall be
set at the highest of such categories or (iii) by a category differential other
than as set forth in either of clauses (i) or (ii) above, then the Applicable
Commitment Fee Rate shall be one category lower than the highest of such
categories;

(b) if the Borrower shall maintain Credit Ratings from (i) only two of the
Credit Rating Agencies, then the higher of such two Credit Ratings shall apply
unless such Credit Ratings are split by more than a one category differential,
in which case the Applicable Commitment Fee Rate shall be one category lower
than that corresponding to the higher of the two Credit Ratings, (ii) only one
of the Credit Rating Agencies, then that single Credit Rating shall apply or
(iii) none of the Credit Rating Agencies, then the Applicable Commitment Fee
Rate shall be 0.150%;

(c) if the Credit Ratings established by any Credit Rating Agency shall be
changed (other than as a result of a change in the rating system of such Credit
Rating Agency), such change shall be effective as of the date on which it is
first announced by the applicable rating agency, irrespective of when notice of
such change shall have been furnished by the Borrower to the Administrative
Agent and the Lenders pursuant to Section 5.01(f) or otherwise;

(d) each change in the Applicable Commitment Fee Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change; and

(e) if the rating system of any Credit Rating Agency shall change, or if any
such Credit Rating Agency (including any successor to its credit rating agency
business) shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders

 

2



--------------------------------------------------------------------------------

shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such Credit Rating Agency
(including any successor to its credit rating agency business) and, pending the
effectiveness of any such amendment, the Applicable Commitment Fee Rate shall be
determined using the S&P, Moody’s or Fitch Credit Rating, as the case may be,
most recently in effect prior to such changed rating system or cessation.

For the purposes of this definition, the highest Credit Ratings from the Credit
Rating Agencies shall be category 1 Credit Ratings set forth above, and the
lowest Credit Ratings from the Credit Rating Agencies shall be category 5 Credit
Ratings set forth above.

“Applicable Interest Rate Margin” means, with respect to any Term Loans and
Revolving Credit Loans comprising Base Rate Loans or Eurodollar Loans, the
applicable percentage per annum equal to the percentage set forth below,
determined by reference to the category containing the highest of (a) the Credit
Rating from S&P, (b) the Credit Rating from Moody’s and (c) the Credit Rating
from Fitch, in each case corresponding to such Base Rate Loan (as in effect on
the day such Base Rate Loan is made) or Eurodollar Loan (as in effect on the
first day of the corresponding Interest Period):

 

     Term Loans     Revolving Credit Loans  

Credit Rating (S&P/Moody’s/Fitch)

   Base Rate
Loans     Eurodollar
Loans     Base Rate
Loans     Eurodollar
Loans
(Letters of
Credit)  

Category 1:

A- or better / A3 or better / A- or better

   0.00 %   0.35 %   0.00 %   0.35 %

Category 2:

BBB+ / Baa1 / BBB+

   0.00 %   0.40 %   0.00 %   0.40 %

Category 3:

BBB / Baa2 / BBB

   0.00 %   0.45 %   0.00 %   0.45 %

Category 4:

BBB- / Baa3 / BBB-

   0.00 %   0.60 %   0.00 %   0.60 %

Category 5:

BB+ or worse / Ba1 or worse / BB+ or worse

   0.00 %   0.75 %   0.00 %   0.75 %

provided, that:

(a) if the Borrower shall maintain Credit Ratings from each of the three Credit
Rating Agencies and such Credit Ratings are all (or any combination of such
Credit Ratings are) split among the foregoing categories (i) by no more than a
one category differential, then the Applicable Interest Rate Margin at such time
shall be set at the highest of such categories, (ii) by more than a one category
differential, and two of the foregoing Credit Ratings are equivalent with the
third being lower, then the Applicable Interest Rate Margin at such time shall
be set at the highest of such categories or (iii) by a category differential
other than as set forth in either of clauses (i) or (ii) above, then the
Applicable Interest Rate Margin shall be one category lower than the highest of
such categories;

(b) if the Borrower shall maintain Credit Ratings from (i) only two of the
Credit Rating Agencies, then the higher of such two Credit Ratings shall apply
unless such Credit Ratings are split by more than a one category differential,
in which case the Applicable Interest Rate Margin shall be one category lower
than that corresponding to the higher of the two Credit

 

3



--------------------------------------------------------------------------------

Ratings, (ii) only one of the Credit Rating Agencies, then that single Credit
Rating shall apply or (iii) none of the Credit Rating Agencies, then the
Applicable Interest Rate Margin shall be 0.00% or 0.75% with respect to any Base
Rate Loans or Eurodollar Loans, respectively, at such time;

(c) if the Credit Ratings established by any Credit Rating Agency shall be
changed (other than as a result of a change in the rating system of such Credit
Rating Agency), such change shall be effective as of the date on which it is
first announced by the applicable rating agency, irrespective of when notice of
such change shall have been furnished by the Borrower to the Administrative
Agent and the Lenders pursuant to Section 5.01(f) or otherwise;

(d) each change in the Applicable Interest Rate Margin shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change; and

(e) if the rating system of any Credit Rating Agency shall change, or if any
such Credit Rating Agency (including any successor to its credit rating agency
business) shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such Credit Rating Agency (including any successor to its credit
rating agency business) and, pending the effectiveness of any such amendment,
the Applicable Interest Rate Margin shall be determined using the S&P, Moody’s
or Fitch Credit Rating, as the case may be, most recently in effect prior to
such changed rating system or cessation.

For the purposes of this definition, the highest Credit Ratings from the Credit
Rating Agencies shall be category 1 Credit Ratings set forth above, and the
lowest Credit Ratings from the Credit Rating Agencies shall be category 5 Credit
Ratings set forth above.

“Applicable Percentage” means, with respect to any Lender’s Revolving Credit
Commitment or Term Loan Commitment, the percentage (expressed as a decimal,
carried out to nine (9) decimal places) of the Lenders’ total Revolving Credit
Commitments or total Term Loan Commitments, as the case may be, represented by
such Lender’s applicable Commitment. If the Revolving Credit Commitments or Term
Loan Commitments have respectively terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Credit Commitments or
Term Loan Commitments, respectively, most recently in effect, giving effect to
any permitted assignments made pursuant to Section 9.04.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to the Term Loan
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the Issuing Banks and (ii) if any Letters of Credit have been issued
pursuant to Section 2.05, the Revolving Credit Lenders and (c) with respect to
the Swingline Sublimit, (i) the Swingline Lender and (ii) if any Swingline Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

 

4



--------------------------------------------------------------------------------

“Approved Fund” means with respect to any Lender, a Fund managed or administered
by such Lender, an Affiliate of such Lender or an entity or an Affiliate of an
entity that administers or manages such Lender.

“Arrangers” means, collectively, Banc of America Securities LLC, Citigroup
Global Markets Inc. and J.P. Morgan Securities Inc., in their capacities as
joint lead arrangers and joint bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in substantially the
form of Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means, with respect to the Revolving Credit Facility, from
and including the Effective Date to, but excluding, the earliest of (a) the
Revolving Credit Maturity Date, (b) the date of termination of the Revolving
Credit Commitments pursuant to Section 2.08 and (c) the date of termination of
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and of the obligation of the Issuing Banks to make L/C Extensions pursuant to
Article VII.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Effective Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate.” The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change. “Base Rate”, when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans constituting such
Borrowing, are bearing interest at a rate determined by reference to the Base
Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Medco Health Solutions, Inc., a Delaware corporation.

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

“Borrowing” means an advance of (a) Revolving Credit Loans of the same Type,
made, converted or continued on the same date and, in the case of Eurodollar
Loans, as to which a single Interest Period is in effect, (b) Term Loans or
(c) a Swingline Loan, as applicable.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which, if in writing, shall be in the form of a
Committed Loan Notice.

 

5



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of the Borrower and its Subsidiaries under GAAP.

“Capital Lease Obligations” means the obligations of the Borrower or its
Subsidiaries to pay rent or other amounts under any Capital Lease, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Cash Management Obligation” means, any direct or indirect liability, contingent
or otherwise, of the Borrower or its Subsidiaries in respect of cash management
services (including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, purchasing card obligations and other cash management
arrangements) provided by the Administrative Agent, any Lender or any Affiliate
of any of them, including obligations for the payment of fees, interest,
charges, expenses, attorneys’ fees and disbursements in connection therewith.

“Certificate of Non-Bank Status” means a certificate substantially in the form
of Exhibit B.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (each within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) not an Affiliate of the Borrower of
Equity Interests representing more than 30% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the Borrower
or (b) the occurrence of a “Change of Control” as defined in the Senior Notes
Indenture.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Revolving Credit Loans, Term
Loans or Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means any of the Revolving Credit Commitments and Term Loan
Commitments.

 

6



--------------------------------------------------------------------------------

“Commitment Increase Date” has the meaning assigned to such term in Section
2.01(c).

“Commitment Letter” has the meaning assigned to such term in Section 9.03.

“Committed Loan Notice” means a notice of a Term Borrowing or a Revolving Credit
Borrowing which shall be substantially in the form of Exhibit C.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (A) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (1) the aggregate amount of
Consolidated Interest Expense for such period, (2) the aggregate provision for
federal, state, local or foreign taxes based on income or profits for such
period, (3) all amounts attributable to depreciation, amortization (including
amortization of goodwill or other intangible assets) or impairment of goodwill
or other intangible assets for such period, (4) any extraordinary or
non-recurring non-cash charges for such period (provided, however, that cash
expenditures in respect of charges added back pursuant to this clause (4) shall
be deducted in determining Consolidated EBITDA for the period during which such
expenditures are made), (5) the aggregate amount of all non-cash compensation
charges incurred during such period arising from the grant of or the issuance of
stock, stock options or other equity awards, and (6) the aggregate amount of any
extraordinary losses (less extraordinary gains) plus any loss (less any gains)
realized by the Borrower or any of its Subsidiaries in connection with any
dispositions that occur during the applicable period and minus (B) any
extraordinary or non-recurring non-cash gains for such period.

“Consolidated Interest Expense” means, for any period, the amount of interest
expense reflected on the consolidated statement of income of the Borrower and
its Subsidiaries for such period in conformity with GAAP.

“Consolidated Net Income” means, for any period, the amount of net income
reflected on the consolidated statement of income of the Borrower and its
Subsidiaries for such period in conformity with GAAP.

“Consolidated Net Worth” means, at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the
Borrower and its Subsidiaries under stockholders’ equity at such date.

“Consolidated Total Debt” means, as of the date of determination, the aggregate
amount of Indebtedness reflected on the consolidated balance sheet of the
Borrower and its Subsidiaries as of such date in conformity with GAAP, plus,
without duplication, “synthetic leases”, letters of credit (but only to the
extent drawn and not reimbursed) and the aggregate amount advanced (whether in
the form of capital or principal, including any capitalized yield thereon) which
is outstanding under the Securitization.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Co-Syndication Agent” means each of Citicorp North America, Inc. and JPMorgan
Chase Bank, N.A., in their capacities as Co-Syndication Agents hereunder.

 

7



--------------------------------------------------------------------------------

“Credit Event” has the meaning assigned to such term in Section 4.02.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Rating” means the Borrower’s long-term senior unsecured non-credit
enhanced debt rating.

“Credit Rating Agencies” means each of S&P, Moody’s and Fitch.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swingline Loans required to be funded by it hereunder on the
date required to be funded by it hereunder, (b) has otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one (1) Business Day of the date when due, unless
the subject of a good faith dispute, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.

“Documentation Agents” means each of Mizuho Corporate Bank, Ltd. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch in their capacities as Documentation
Agents hereunder.

“Dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the first date on which the conditions set forth in
Section 4.01 have been satisfied (or waived in accordance with Section 9.02) and
this Agreement shall have become effective in accordance with its terms.

“Eligible Assignee” means (a) any Lender, (b) an Affiliate or Approved Fund of
any Lender, in each case engaged in making, purchasing and holding commercial
loans and similar extensions of credit in the ordinary course of its business,
(c) any financial institution or other entity, in each case engaged in making,
purchasing and holding commercial loans and similar extensions of credit in the
ordinary course of its business, (d) any commercial bank, or (e) any other
Person (other than a natural Person) acceptable to the Administrative Agent and
the Borrower.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or

 

8



--------------------------------------------------------------------------------

reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests issued by
such Person, and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are bearing interest at a
rate determined by reference to the Eurodollar Rate.

 

9



--------------------------------------------------------------------------------

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Loan, a rate per annum determined by the Administrative Agent pursuant to the
following formula:

 

Eurodollar Rate

 

=

     Eurodollar Base Rate           1.00 – Eurodollar Reserve Percentage   

For purposes of this definition, “Eurodollar Base Rate” means, for such Interest
Period, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Base Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five (5) decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income or profits by reason of any
connection between, as applicable, the Administrative Agent or such Lender or
any other party entitled to receive payment hereunder and the relevant taxing
jurisdiction, including, without limitation, a connection arising from such
other Person being or having been a citizen, domiciliary, or resident of such
jurisdiction, being organized in such jurisdiction, or having or having had a
permanent establishment, branch or other fixed place of business therein, but
excluding a connection arising solely from such Person having executed,
delivered, performed its obligations or received any payment under this
Agreement, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.18(b)), any Tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such Tax pursuant to Section 2.16 (d) any Taxes imposed by reason of
the Administrative Agent, such Lender or such other party treated as a “conduit”
under U.S. Treasury Regulation Section 1.881-3 or applicable successor provision
and

 

10



--------------------------------------------------------------------------------

(e) any Taxes that are attributable to the Administrative Agent’s, such Lender’s
or such other party’s failure to deliver the forms required by Section 2.16(e).

“Executive Officer” means the chief executive officer, the chief financial
officer, the general counsel, the chief accounting officer, the controller, the
treasurer or any other “officer” (as defined in Rule 16a-1 of the Securities
Exchange Act of 1934, as amended) of the Borrower.

“Existing Credit Agreement” means the Credit Agreement, dated as of August 18,
2005, among the Borrower, the lenders and issuing bank party thereto and
JPMorgan Chase Bank, N.A., as administrative agent, as amended, supplemented or
otherwise modified from time to time prior to the date hereof.

“Existing Letters of Credit” means those certain letters of credit issued prior
to the Effective Date for the account of the Borrower or its Subsidiaries and
listed on Schedule 2.03.

“Existing Maturity Date” has the meaning assigned to such term in
Section 2.19(a).

“Extending Lender” has the meaning assigned to such term in Section 2.19(b).

“Extension Date” has the meaning assigned to such term in Section 2.19(a).

“Facilities” means the Revolving Credit Facility and the Term Loan Facility.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as determined by
the Administrative Agent.

“Fee Letters” means, collectively, each letter agreement entered into by
Borrower with any of the Administrative Agent and the Arrangers with respect to
the payment of fees by the Borrower in connection with the Facilities.

“Financial Officer” means the chief financial officer, the principal accounting
officer, the treasurer and the controller of the Borrower.

“Fitch” means Fitch Ratings or any successor rating agency business thereof.

“Foreign Lender” means any Lender that is not a “United States person” (as such
term is defined in Section 7701(a)(3) of the Code).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

11



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or has been
formed for the purpose of being) engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing any Indebtedness or other
obligation of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, or any security for such
Indebtedness or other obligation, (b) to purchase or lease property, securities
or services primarily for the purpose of assuring the owner of such Indebtedness
or other obligation of the payment thereof, (c) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness or
other obligation or (d) as an account party in respect of any letter of credit
or letter of guarantee issued to support such Indebtedness or other obligation;
provided, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Obligations” means (i) the Obligations, (ii) all Cash Management
Obligations owing to the Administrative Agent, any Lender or any of their
respective Affiliates and (iii) all Hedging Obligations owing to one or more
Hedging Creditors, in each case to the extent constituting a monetary payment
obligation.

“Guaranteed Parties” means (i) the Administrative Agent, (ii) each Lender,
(iii) each Issuing Bank, (iv) each Indemnitee, (v) the Administrative Agent,
each Lender and each of their respective Affiliates in respect of any Cash
Management Obligation owing to it, (vi) each Hedging Creditor in respect of any
Hedging Obligation owing to it and (vii) any other holder of a Guaranteed
Obligation.

“Guaranty” means each Guaranty, if any, executed and delivered by each
Subsidiary Guarantor, substantially in the form of Exhibit J, as the same may be
amended, supplemented or otherwise modified from time to time.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

12



--------------------------------------------------------------------------------

“Hedging Contract” means any Swap Agreement designed to alter the risk exposure
of the Borrower or any Subsidiary with respect in interest rates, currency
values, equity prices or commodity prices.

“Hedging Creditor” means the Administrative Agent, any Lender or any of their
respective Affiliates from time to time party to one or more Hedging Contracts
with the Borrower or any of its Subsidiaries (even if the Administrative Agent
or any such Lender for any reason ceases after the execution of such agreement
to be a party hereto), and its successors and assigns, and “Hedging Creditors”
means any two (2) or more of them, collectively.

“Hedging Obligations” of any Person means all obligations (including any amounts
which accrue after the commencement of any bankruptcy or insolvency proceeding
with respect to such Person, whether or not allowed or allowable as a claim
under any bankruptcy or insolvency proceeding) of such Person in respect of any
Hedging Contract, excluding any amounts which such Person is entitled to set-off
against its obligations under applicable law.

“Incremental Term Loan” has the meaning assigned to such term in
Section 2.01(c).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable, rebates to customers and vendors and other accrued expenses incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed;
provided, that the amount of any Indebtedness of others that constitutes
Indebtedness of such Person solely by reason of this clause (e) shall, in the
event that such Indebtedness is limited recourse to such property (without
recourse to such Person), for purposes of this Agreement, not exceed the greater
of the book value or the fair market value of such property subject to such
Lien, (f) all Guarantees by such Person of Indebtedness of others, (g) all
Capital Lease Obligations of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of the face amount of
letters of credit and letters of guarantee, (i) all obligations, contingent or
otherwise, of such Person in respect of the face amount of bankers’ acceptances,
(j) Off-Balance Sheet Liabilities and (k) all aggregate principal component
amounts advanced to such Person and outstanding under any accounts receivable
securitization; provided, that Indebtedness shall not include deferred tax
liabilities, employee and retiree benefit obligations or endorsements for
collection or deposit in the ordinary course of business. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

13



--------------------------------------------------------------------------------

“Insurance Subsidiary” means each Subsidiary of the Borrower that engages
primarily in insurance-related activities that are connected with the business
of the Borrower or one or more of its Subsidiaries (including in connection with
the Medicare Part D prescription drug benefit program) and identified in writing
by the Borrower to the Administrative Agent as an “Insurance Subsidiary.”

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means, (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; and (b) as to any Base Rate Loan or Swingline Loan,
the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swingline
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
or, to the extent available from each Appropriate Lender, one week, two weeks,
nine months or twelve months thereafter, in all cases as selected by the
Borrower in its Committed Loan Notice; provided, that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment Grade Ratings” means Credit Ratings of Baa3 or better by Moody’s (or
its equivalent under any successor rating categories of Moody’s) and BBB- or
better by S&P (or its equivalent under any successor rating categories of S&P)
and BBB- or better by Fitch (or its equivalent under any successor rating
categories of Fitch).

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument, provided,
that each such document, agreement and instrument is clearly identified as an
“Issuer Document” and entered

 

14



--------------------------------------------------------------------------------

into by the Issuing Bank issuing such Letter of Credit and the Borrower (or any
Subsidiary) or in favor of such Issuing Bank and relating to such Letter of
Credit.

“Issuing Bank” means each of Bank of America, N.A. and JPMorgan Chase Bank,
N.A., in its capacity as an issuer of Letters of Credit hereunder, or a
successor issuer of Letters of Credit hereunder as agreed to by the Borrower and
the Administrative Agent. An Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Exposure” means, at any time, the L/C Obligations (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations being deemed “held” by such Lender for purposes of this definition).

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes each Swingline Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank issuing such Letter of Credit.

 

15



--------------------------------------------------------------------------------

“Letter of Credit Fee” has the meaning assigned to such term in Section 2.11(b).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $500,000,000 and (b) the Revolving Credit Facility. The Letter of Credit
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities. The filing of a
Uniform Commercial Code financing statement that is a protective lease filing in
respect of an operating lease that does not constitute a security interest in
the leased property or otherwise give rise to a Lien does not constitute a Lien
solely on account of being filed in a public office.

“Loan” means any loan made by a Lender to the Borrower pursuant to this
Agreement.

“Loan Documents” means, collectively, this Agreement, each Promissory Note, the
Commitment Letter (solely for purposes of Section 9.03), the Fee Letters, the
Guaranty and, to the extent expressly designated as a “Loan Document” by the
Borrower and the Administrative Agent, each certificate, agreement or document
executed by the Borrower or any Subsidiary Guarantor and delivered to the
Administrative Agent or any Lender in connection with or pursuant to any of the
foregoing.

“Loan Parties” means the Borrower and each Subsidiary Guarantor.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or condition (financial or otherwise) of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the Borrower to perform any
of its obligations under this Agreement or any other Loan Document subject to
applicable cure and grace periods or (c) the validity and enforceability of this
Agreement or any other Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or net termination payment obligations in respect of one or more Swap
Agreements, of any one or more of the Borrower and its Subsidiaries in an
aggregate principal amount exceeding (a) for purposes of clause (f) of Article
VII, $100,000,000, and (b) for purposes of clause (g) of Article VII,
$100,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means, subject to the provisions of Section 2.19, (a) with
respect to the Revolving Credit Facility, the Revolving Credit Maturity Date,
and (b) with respect to the Term Loan Facility, the Term Loan Maturity Date;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.

 

16



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Extending Lender” has the meaning assigned to such term in Section 2.19(b).

“Non-Replaced Lender” has the meaning assigned to such term in Section 2.19(e).

“Notice Date” has the meaning assigned to such term in Section 2.19(b).

“Obligations” means the Loans, the L/C Obligations and all other amounts,
obligations, covenants and duties owing by the Borrower to the Administrative
Agent, any Lender, any Issuing Bank, any Affiliate of any of them or any
Indemnitee, of every type and description (whether by reason of an extension of
credit, opening or amendment of a letter of credit or payment of any draft drawn
thereunder, loan, guarantee, indemnification or otherwise), present or future,
arising under this Agreement or any other Loan Document, whether direct or
indirect (including those acquired by assignment), absolute or contingent, due
or to become due, now existing or hereafter arising and however acquired and
whether or not evidenced by any note, guarantee or other instrument or for the
payment of money, including all letter of credit and other fees, interest,
charges, expenses, attorneys’ fees and disbursements and other sums chargeable
to the Borrower under this Agreement or any other Loan Document, and all
obligations of the Borrower under any Loan Document to provide cash collateral
for L/C Obligations.

“Off-Balance Sheet Liability” of a Person shall mean (i) any liability under any
Sale and Leaseback or any lease leaseback transaction which is not a Capital
Lease Obligation and (ii) any liability under any so called “synthetic lease”
transaction entered into by such Person.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swingline Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any Borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swingline Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

“Participant” has the meaning set forth in Section 9.04(d).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

17



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments or governmental charges, levies
or claims that are not yet delinquent or which are being contested in compliance
with clauses (a) and (b) of Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens arising by operation of law, arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
are being contested in compliance with clauses (a) and (b) of Section 5.04;

(c) Liens arising, and deposits made, in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d) Liens incurred or deposits made to secure the performance of bids, tenders,
trade contracts, government contracts, leases, statutory obligations, surety,
indemnity, release and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under paragraph (k) of Article VII;

(f) any interest or title of a lessor under an operating lease entered into in
the ordinary course of business, or any statutory and common law landlord Liens;

(g) Liens arising out of consignment or similar arrangements for sales of goods
entered into in the ordinary course of business;

(h) easements, ground leases, zoning restrictions, building codes,
rights-of-way, minor defects and irregularity in title and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(i) licenses of patents, trademarks or other intellectual property rights
granted by the Borrower or its Subsidiaries in the ordinary course of business;

(j) Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights, in each case
incurred in the ordinary course of business;

(k) leases or subleases granted to third persons in the ordinary course of
business not interfering in any material respect with the business of the
Borrower or any of its Subsidiaries and not materially detracting from the value
of the property subject to such lease or sublease; and

(l) the replacement, extension or renewal of any Lien permitted hereunder;
provided, that such replacement, extension or renewal Lien shall not cover any
property other than the property subject thereto prior to such replacement,
extension or renewal;

 

18



--------------------------------------------------------------------------------

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 5.01.

“Promissory Note” means a Term Loan Note or a Revolving Credit Note, as the
context may require.

“Public Lender” has the meaning assigned to such term in Section 5.01.

“Receivables and Related Assets” means accounts receivable (including any rebate
receivables) and any related underlying contractual rights, and solely to the
extent evidencing, constituting or relating to such assets or proceeds thereof,
each of the following: instruments, chattel paper, obligations, general
intangibles, deposit accounts and other similar assets, including interests in
returned merchandise or returned goods, the sale or lease of which give rise to
the foregoing, related contractual rights, guarantees, insurance proceeds,
collections, other related assets and proceeds of all the foregoing.

“Register” has the meaning set forth in Section 9.04(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swingline Loan, a Swingline Loan Notice.

“Required Class Lenders” means, at any time, (a) with respect to the Revolving
Credit Facility, the Required Revolving Credit Lenders or (b) with respect to
the Term Loan Facility, the Lenders holding more than 50% of the principal
amount of the Term Loans at such time. A Defaulting Lender shall not be included
in the calculation of “Required Class Lenders.”

“Required Lenders” means, at any time, Lenders having more than 50% in total of
(a) the aggregate outstanding amount of the Revolving Credit Commitments or,
after the Revolving Credit Maturity Date, the aggregate Revolving Credit
Exposure and (b) the principal amount of the Term Loans then outstanding. A
Defaulting Lender shall not be included in the calculation of “Required
Lenders.”

 

19



--------------------------------------------------------------------------------

“Required Revolving Credit Lenders” means, at any time, the Revolving Credit
Lenders having more than 50% of the Revolving Credit Commitments or, after the
Revolving Credit Maturity Date (or if earlier, any other date on which the
Revolving Credit Commitments have been terminated), the aggregate Revolving
Credit Exposure at such time. A Defaulting Lender shall not be included in the
calculation of “Required Revolving Credit Lenders.”

“Responsible Officer” means the chief executive officer, president, or any
Financial Officer of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Loans,
having the same Interest Period made by each of the Revolving Credit Lenders
pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swingline Loans, in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The aggregate amount of the
Revolving Credit Commitments as of the Effective Date is $2,000,000,000.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Credit Loans
and participations in Swingline Loans and L/C Exposure.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Facility Increase” has the meaning assigned to such term in
Section 2.01(c).

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loans” has the meaning assigned to such term in
Section 2.01(b).

“Revolving Credit Maturity Date” means the later of (a) the earlier of
(i) April 30, 2012 and (ii) the date of the optional prepayment in full of the
Revolving Loans and cancellation by the Borrower of the Lenders’ total Revolving
Credit Commitments and (b) if maturity of the Revolving Credit Facility is
extended pursuant to Section 2.19, such applicable extended Maturity Date
thereunder.

 

20



--------------------------------------------------------------------------------

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swingline Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit G-1.

“Sale and Leaseback” means any lease of any property (whether real, personal or
mixed), whether now owned or hereafter acquired, to which the Borrower or any of
its Subsidiaries, directly or indirectly, becomes or remains liable as lessee or
as a guarantor or other surety and which the Borrower has sold or transferred or
is to sell or to transfer to any other Person (other than any of its
Subsidiaries).

“S&P” means Standard & Poor’s or any successor rating agency business thereof.

“SEC” means the Securities and Exchange Commission or any successor thereto.

“Securitization” means the program under which the Borrower and the
Securitization SPV securitize Receivables and Related Assets entered into among
the Borrower, the Securitization SPV and the other parties thereto on or before
the Effective Date, as the same may be amended, supplemented, modified or
replaced from time to time in accordance herewith.

“Securitization Documents” means the Amended and Restated Receivables Purchase
Agreement, dated as of September 22, 2003, by and among the Securitization SPV,
as Seller, the Borrower, as Servicer, each Person party thereto as a Conduit
Purchaser or Committed Purchaser, Citicorp North America, Inc. and Bank One, NA
(Main Office Chicago), as Managing Agents, and Citicorp North America, Inc., as
Administrative Agent, as amended on June 15, 2004, and as further amended on
June 24, 2004, and as extended on June 25, 2004, the Receivables Purchase and
Contribution Agreement, dated as of August 8, 2003, between the Borrower, as
Originator and Servicer, and the Securitization SPV, as Buyer, and each other
document or agreement entered into pursuant thereto with respect to the
Securitization, and as such documents may be amended, supplemented, modified or
refinanced from time to time and any replacements thereto.

“Securitization SPV” means Medco Health Receivables, LLC, a bankruptcy-remote
Subsidiary of the Borrower established pursuant to the Securitization or any
other Subsidiary designated as the Securitization SPV for the purposes of the
Securitization Documents.

“Senior Notes Indenture” means the Indenture, dated as of August 12, 2003,
between the Borrower, as issuer, and U.S. Bank Trust National Association, as
trustee, with respect to the Borrower’s 7.25% senior notes due August 15, 2013
issued in an aggregate principal amount of $500,000,000.

“Share Repurchase Program” means the Borrower’s Share Repurchase Program as
described in it filings made with the SEC.

“Significant Subsidiary” means, at any time, a Subsidiary that has or represents
at least 5% of (a) the consolidated gross revenues of the Borrower and its
Subsidiaries for the fiscal year then most recently ended and/or (b) the
consolidated assets of the Borrower and its Subsidiaries as of the last day of
the fiscal year then most recently ended; provided, that if a combination of
Subsidiaries would, on a combined basis, represent at least 5% of either of the
foregoing amounts, then each such Subsidiary shall be deemed a “Significant
Subsidiary” for the purposes hereof.

 

21



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person, that as of the date of
determination (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed all of its property, at a present fair valuation on
a going concern basis; (b) the fair saleable value of the property on a going
concern basis of such Person is not less than the amount that will be required
to pay the probable liabilities on such Person’s then existing debts as they
become absolute and matured; (c) such Person’s capital is not unreasonably small
in relation to its business or any contemplated or undertaken transaction; and
(d) such Person does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Subsidiary that (at the Borrower’s election)
becomes a party to the Guaranty pursuant to Section 5.09.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or its Subsidiaries shall be a Swap Agreement.

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

“Swingline Lender” means Bank of America, N.A., in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit D.

 

22



--------------------------------------------------------------------------------

“Swingline Sublimit” means an amount equal to the lesser of (a) $100,000,000 and
(b) the Revolving Credit Facility. The Swingline Sublimit is part of, and not in
addition to, the Revolving Credit Facility.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Loans, having the same Interest Period
made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Lender” means (a) at any time on or prior to the Effective Date, any
Lender that has a Term Loan Commitment at such time and (b) at any time after
the Effective Date, any Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Loan
Facility.

“Term Loan Commitment” means, as to each Term Lender, its obligation to make
Term Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Loan
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement. The
aggregate amount of the Term Loan Commitments as of the Effective Date is
$1,000,000,000.

“Term Loan Facility” means, at any time, (a) on or prior to the Effective Date,
the aggregate amount of the Term Loan Commitments at such time and
(b) thereafter, the aggregate principal amount of the Term Loans of all
Term Lenders outstanding at such time.

“Term Loan Maturity Date” means the later of (a) the earlier of (i) April 30,
2012 and (ii) the date of the optional prepayment in full of the Term Loan
Facility and (b) if maturity of the Term Loan Facility is extended pursuant to
Section 2.19, such applicable extended Maturity Date thereunder.

“Term Loan Note” means a promissory note made by the Borrower in favor of a
Term Lender evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit G-2.

“Third-Party Claim” has the meaning assigned to such term in Section 9.03(b).

“Total Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Credit Commitment and Term Loan Commitment, including any increase
pursuant to Section 2.01(c).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

23



--------------------------------------------------------------------------------

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swingline Loans and L/C Obligations.

“Transactions” means the execution, delivery and performance of the Loan
Documents by the Loan Parties party thereto, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder and all
other transactions contemplated by the Loan Documents.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.

“Unreimbursed Amount” has the meaning assigned to such term in Section 2.05(e).

“Unused Commitment Fee” has the meaning assigned to such term in
Section 2.11(a).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Credit Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g.,
a “Eurodollar Revolving Credit Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Credit Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, paragraphs, clauses, Exhibits and Schedules shall be construed to
refer to, respectively, Articles, Sections paragraphs and clauses of, and
Exhibits and Schedules to, this Agreement and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

24



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent of the
Agreement and/or eliminate the effect of such change.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

SECTION 1.05. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-down if
there is no nearest number).

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Term Loans. Each Term Lender, subject to the
terms and conditions set forth herein, severally and not jointly with the other
Term Lenders, agrees to make on the Effective Date a single Term Loan to the
Borrower in an aggregate principal amount not to exceed such Term Lender’s Term
Loan Commitment. Once prepaid or repaid, no Term Loan may be re-borrowed.

(b) Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender, severally and not jointly with the other
Revolving Credit Lenders, agrees to make revolving credit Loans (the “Revolving
Credit Loans”) to the Borrower

 

25



--------------------------------------------------------------------------------

from time to time during the Availability Period in an aggregate principal
amount that will not result in such Revolving Credit Lender’s Revolving Credit
Exposure exceeding such Revolving Credit Lender’s Revolving Credit Commitment.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and re-borrow Revolving Credit Loans.

(c) Incremental Credit Extensions. The Borrower may from time to time after the
Effective Date, by notice to the Administrative Agent, request one or more
additional tranches of term loans (the “Incremental Term Loans”) or one or more
increases in the Revolving Credit Commitments (each, a “Revolving Credit
Facility Increase”); provided, however, that (i) the aggregate amount of all
Incremental Term Loans and Revolving Credit Facility Increases shall not exceed
$1,000,000,000, (ii) no Incremental Term Loans shall be requested later than one
year prior to the Maturity Date with respect to the Term Loans, (iii) no
Revolving Credit Facility Increase shall be requested later than one year prior
to the Maturity Date with respect to the Revolving Credit Facility, (iv) each
Incremental Term Loan and Revolving Credit Facility Increase shall be in an
amount not less than $25,000,000 and (v) no more than two Incremental Term Loans
and Revolving Credit Facility Increases may be requested in the aggregate in any
calendar year. The Incremental Term Loans (A) shall rank pari passu in right of
payment with the Revolving Credit Loans and the Term Loans, (B) shall not have a
final maturity earlier than the Maturity Date with respect to the Term Loans,
(C) shall have pricing (including fees, interest and original issue discount)
that does not exceed the pricing for the Term Loans, and (D) except for any
differences permitted hereby, the Incremental Term Loans shall have the same
terms and conditions as the Term Loans. Nothing in this Agreement shall be
construed to obligate the Administrative Agent, the Arrangers or any Agent or
Lender to negotiate for (whether or not in good faith), solicit, provide or
consent to any Incremental Term Loans or any Revolving Credit Facility Increase.
The Administrative Agent shall promptly notify each Lender of each proposed
Incremental Term Loan and Revolving Credit Facility Increase and of the proposed
terms and conditions therefor agreed between the Borrower and the Administrative
Agent. Each such Lender (and each of their Affiliates and Approved Funds) may,
in its sole discretion, commit to participate in such Incremental Term Loans and
Revolving Credit Facility Increases by forwarding its commitment therefor to the
Administrative Agent in form and substance satisfactory to the Administrative
Agent. The Administrative Agent shall allocate, in its sole discretion but in
amounts not to exceed for each such Lender the commitment received from such
Lender, Affiliate or Approved Fund, the Incremental Term Loan commitments or
Revolving Credit Facility Increase commitments to be made as part of such
Incremental Term Loans or Revolving Credit Facility Increase, respectively, to
the Lenders from which it has received such written commitments. If the
Administrative Agent does not receive enough commitments from existing Lenders
or their Affiliates or Approved Funds, it may, after consultation with the
Borrower, allocate to Eligible Assignees any excess of the proposed amount of
such Incremental Term Loans or Revolving Credit Facility Increase agreed with
the Borrower over the aggregate amounts of the commitments received from
existing Lenders or their Affiliates or Approved Funds. Each Incremental Term
Loan and Revolving Credit Facility Increase shall become effective on a date
agreed by the Borrower and the Administrative Agent (each, a “Commitment
Increase Date”), which shall be in any case on or after the date of satisfaction
of the conditions precedent set forth in Section 4.03. The Administrative Agent
shall notify the Lenders and the Borrower, on or before 1:00 p.m., New York City
time, on the day following a Commitment Increase Date of the effectiveness of an
Incremental Term Loan or Revolving Credit Facility Increase, as applicable, and
shall record in the Register all applicable additional information in respect of
such Incremental Term Loans or Revolving Credit Facility Increase. On the

 

26



--------------------------------------------------------------------------------

Commitment Increase Date for any Revolving Credit Facility Increase, each Lender
or Eligible Assignee participating in such Revolving Credit Facility Increase
shall be deemed to purchase and assume from each existing Lender having
Revolving Credit Loans and participations in Letters of Credit and Swingline
Loans outstanding on such Commitment Increase Date, without recourse or
warranty, an undivided interest and participation, to the extent of such
Lender’s Applicable Percentage of the new Revolving Credit Commitments (after
giving effect to such Revolving Credit Facility Increase), in the aggregate
outstanding Revolving Credit Loans and participations in Letters of Credit and
Swingline Loans, so as to ensure that, on the Commitment Increase Date after
giving effect to such Revolving Credit Facility Increase, each Lender is owed
only its Applicable Percentage of the Revolving Credit Loans and participations
in Letters of Credit and Swingline Loans outstanding on such Commitment Increase
Date.

SECTION 2.02. Loans and Borrowings. (a) Revolving Credit Loans. Each Revolving
Credit Loan shall be made as part of a Borrowing consisting of Revolving Credit
Loans from the Revolving Credit Lenders ratably in accordance with their
respective Revolving Credit Commitments.

(b) Term Loans. The Term Loans shall, subject as provided in Section 2.01(a), be
made on the Effective Date as Borrowings from the Term Lenders in accordance
with their respective Term Loan Commitments.

(c) Subject to Section 2.13, each Borrowing of Revolving Credit Loans and Term
Loans shall be comprised of Base Rate Loans or Eurodollar Loans, or both, as the
Borrower may request in accordance herewith. Each Swingline Loan shall be a Base
Rate Loan. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan in
accordance with the terms hereof; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

(d) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is equal to $10,000,000 or
an integral multiple of $1,000,000 in excess thereof. At the time that each Base
Rate Revolving Borrowing is made, such Borrowing shall be in an aggregate amount
that is equal to $10,000,000 or an integral multiple of $1,000,000 in excess
thereof; provided that a Base Rate Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Revolving Credit
Commitments, or that is required to finance the reimbursement of an L/C
Borrowing as contemplated by Section 2.05(e) or the repayment of a Swingline
Loan as contemplated by Section 2.09(a)(iii). Each Swingline Loan shall be in an
amount that is equal to $500,000 or an integral multiple of $100,000 in excess
thereof unless otherwise agreed by each Swingline Lender; provided that a
Swingline Loan may be in an aggregate amount that is required to finance the
reimbursement of an L/C Borrowing as contemplated by Section 2.05(e). Borrowings
of more than one Type and Class may be outstanding at the same time; provided
that there shall not at any time be more than a total of fifteen (15) Eurodollar
Revolving Borrowings outstanding.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

27



--------------------------------------------------------------------------------

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (i) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, New York City time,
three (3) Business Days before the date of the proposed Borrowing or (ii) in the
case of a Base Rate Borrowing, not later than 12:00 noon, New York City time, on
the date of the proposed Borrowing; provided that any such notice of a Base Rate
Revolving Borrowing to finance the reimbursement of an L/C Borrowing as
contemplated by Section 2.05(e) may be given not later than 11:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a Committed Loan Notice signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(1) whether such Borrowing is with respect to Revolving Credit Loans or Term
Loans;

(2) the aggregate amount of the requested Borrowing;

(3) the date of such Borrowing, which shall be a Business Day;

(4) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;

(5) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(6) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of all outstanding Swingline Loans exceeding $100,000,000 or (ii) the sum of the
total Revolving Credit Exposures exceeding the Revolving Credit Lenders’ total
Revolving Credit Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent and the Swingline Lender of such request by telephone (confirmed by

 

28



--------------------------------------------------------------------------------

telecopy substantially in the form attached as Exhibit D), not later than 1:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify (i) the requested date for making
such Swingline Loan (which shall be a Business Day) and (ii) the amount of the
requested Swingline Loan. Promptly after receipt by the Swingline Lender of any
telephonic Swingline Loan Notice, the Swingline Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swingline Loan Notice and, if not, the Swingline Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swingline Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m., New York City time, on the date of
the proposed Swingline Borrowing (A) directing the Swingline Lender not to make
such Swingline Loan as a result of the limitations set forth in Section 2.04(a),
or (B) that one or more of the applicable conditions specified in Article IV is
not then satisfied, then, subject to the terms and conditions hereof, the
Swingline Lender will, not later than 3:00 p.m., New York City time, on the
borrowing date specified in such Swingline Loan Notice, make the amount of its
Swingline Loan available to the Borrower at its office by crediting the account
of the Borrower on the books of the Swingline Lender in immediately available
funds (or, in the case of a Swingline Loan made to finance the reimbursement of
an L/C Borrowing as provided in Section 2.05(e), by remittance to the applicable
Issuing Bank).

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Credit Lenders to acquire participations on such Business Day in all
or a portion of the Swingline Loans made by it which are outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Credit Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Credit Lender,
specifying in such notice such Revolving Credit Lender’s Applicable Percentage
of such Swingline Loan or Loans. Each Revolving Credit Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Administrative Agent, for the account of the Swingline Lender, such
Revolving Credit Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Credit Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Credit Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.06 with respect to Loans made by such Revolving
Credit Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Credit Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Credit Lenders. The Administrative Agent shall notify the Borrower of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Credit Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear;

 

29



--------------------------------------------------------------------------------

provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account (or for its account and the account of one or more of
its Subsidiaries, collectively), in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank issuing such Letter of Credit, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, any Issuing
Bank relating to any Letter of Credit issued by such Issuing Bank, the terms and
conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank issuing such Letter of Credit) to such
Issuing Bank and the Administrative Agent (at least two (2) Business Days or
such later time as the Administrative Agent and such Issuing Bank may agree in a
particular instance in their reasonable discretion in advance of the requested
date of issuance, amendment, renewal or extension) a notice substantially in the
form attached as Exhibit E (or such other form of notice as the Administrative
Agent, such Issuing Bank and the Borrower may agree) requesting the issuance of
a Letter of Credit, or identifying the Letter of Credit to be amended, renewed
or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit (and such information shall be made available by
such Issuing Bank to any Revolving Credit Lender upon reasonable request). If
requested by any Issuing Bank no later than upon its receipt of a notice from
the Borrower requesting the issuance of a Letter of Credit from such Issuing
Bank, the Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for such Letter of
Credit. Each Letter of Credit shall be issued, amended, renewed or extended by
the Issuing Banks issuing such Letter of Credit in accordance with the notice
with respect thereto received from the Borrower; provided that after giving
effect to such issuance, amendment, renewal or extension (i) the L/C Exposure
shall not exceed $500,000,000 and (ii) the sum of the Lenders’ total Revolving
Credit Exposures shall not exceed the Lenders’ total Revolving Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date of the Revolving Credit Facility.

(d) Participations. By the issuance of each Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank issuing such Letter of Credit or the Revolving
Credit Lenders, such

 

30



--------------------------------------------------------------------------------

Issuing Bank hereby grants to each Revolving Credit Lender, and each Revolving
Credit Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Credit Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Banks, such Revolving Credit Lender’s Applicable Percentage of
each L/C Borrowing made by an Issuing Bank and not reimbursed by the Borrower on
the date due as provided in paragraph (e) of this Section 2.05, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Revolving Credit Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph (d) of this Section 2.05 in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Credit Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any L/C Borrowing in respect of
a Letter of Credit, the Borrower shall reimburse such L/C Borrowing by paying
(or causing its Subsidiary that is also an account party in respect of such
Letter of Credit to pay) to the Administrative Agent an amount equal to such L/C
Borrowing not later than 12:00 noon, New York City time, on the date that such
L/C Borrowing is made, if the Borrower shall have received notice of such L/C
Borrowing prior to 11:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 11:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with a
Base Rate Revolving Borrowing (only if such L/C Borrowing is not less than
$1,000,000), or a Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Base Rate Revolving Borrowing or Swingline Loan. If
the Borrower fails to make such payment or discharge such reimbursement
obligation when due or in accordance with the prior sentence, the Administrative
Agent shall notify each Revolving Credit Lender of the applicable L/C Borrowing,
the payment then due from the Borrower in respect thereof (the “Unreimbursed
Amount”) and such Revolving Credit Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Credit Lender shall
pay to the Administrative Agent its Applicable Percentage of the Unreimbursed
Amount, in the same manner as provided in Section 2.06 with respect to Loans
made by such Revolving Credit Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Credit Lenders), and the
Administrative Agent shall promptly pay to such Issuing Bank the amounts so
received by it from the Revolving Credit Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph (e) of this Section 2.05, the Administrative Agent shall distribute
such payment to such Issuing Bank or, to the extent that Revolving Credit
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Revolving Credit Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Credit Lender pursuant to
this paragraph (e) of this Section 2.05 to reimburse an Issuing Bank for any L/C
Borrowing (other than the funding of Base Rate Revolving Credit Loan or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such L/C Borrowing.

 

31



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrower’s obligation to reimburse L/C Borrowings
as provided in paragraph (e) of this Section 2.05 shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.05, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrower’s obligations hereunder.
None of the Administrative Agent, the Revolving Credit Lenders, the Issuing
Banks, or any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any Issuing Bank; provided that the foregoing shall
not be construed to excuse such Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence, bad faith or
willful misconduct on the part of any Issuing Bank (as finally determined by a
court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedure and Reporting Requirements. Each Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit issued by such Issuing
Bank. Such Issuing Bank shall promptly notify the Administrative Agent and the
Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether such Issuing Bank has made or will make an L/C Borrowing thereunder (and
shall make such information available to any Revolving Credit Lender upon
reasonable request); provided that any failure to give or delay in giving such
notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Revolving Credit Lenders with respect to any such L/C
Borrowing in accordance with Section 2.05(e) after receipt of the notice from
such Issuing Bank contemplated thereby. On the last Business Day of each month,
each Issuing Bank shall submit to the Administrative Agent a report in
reasonable

 

32



--------------------------------------------------------------------------------

detail setting forth any activity taken with respect to each Letter of Credit
that it has issued at the request of the Borrower that was outstanding as of the
date of the report last submitted.

(h) Interim Interest. If an Issuing Bank shall make any L/C Borrowing, then,
unless the Borrower shall reimburse such L/C Borrowing in full on the date such
L/C Borrowing is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such L/C Borrowing is made to but excluding the
date that the Borrower reimburses such L/C Borrowing, at the rate per annum then
applicable to Base Rate Revolving Credit Loans; provided that, if the Borrower
fails to reimburse such L/C Borrowing when due pursuant to paragraph (e) of this
Section 2.05, then the amount due shall bear interest at the applicable rate
provided in Section 2.12(c). Interest accrued pursuant to paragraph (e) of this
Section 2.05 shall be for the account of such Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Credit Lender pursuant
to paragraph (e) of this Section 2.05 to reimburse such Issuing Bank shall be
for the account of such Revolving Credit Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Credit Lenders of any such replacement of such Issuing
Bank. At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.11(b)(ii). From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the Issuing Bank being replaced under this Agreement with respect
to Letters of Credit to be issued thereafter and (ii) references herein to the
term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Class Lenders under the Revolving Credit
Facility (or, if the maturity of the Loans has been accelerated, Revolving
Credit Lenders with L/C Exposure representing greater than 50% of the total L/C
Exposure) demanding the deposit of cash collateral pursuant to this paragraph
(j) of this Section 2.05, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Credit Lenders and the Issuing Banks, an amount in cash
equal to the L/C Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in paragraphs (h) or
(i) of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the monetary Obligations of the
Borrower. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and

 

33



--------------------------------------------------------------------------------

expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Banks for L/C
Borrowings for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the L/C Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Credit Lenders
with L/C Exposure representing greater than 50% of the total L/C Exposure), be
applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three
(3) Business Days after all Events of Default have been cured or waived.

(k) Existing Letters of Credit. On the Effective Date (i) each Existing Letter
of Credit, to the extent outstanding, shall be automatically and without further
action by the parties thereto converted to Letters of Credit issued pursuant to
this Section 2.05 for the account of the Borrower and subject to the provisions
hereof, and for this purpose the fees specified in Section 2.11(b) shall be
payable as if such Existing Letters of Credit had been issued on the Effective
Date, (ii) the issuers of such Existing Letters of Credit shall be deemed to be
“Issuing Banks” hereunder solely for the purpose of maintaining such Existing
Letters of Credit, for purposes of Section 2.16 relating to the obligation to
provide the appropriate forms, certificates and statements to the Borrower and
the Administrative Agent and any updates required by Section 2.16 and for
purposes of Section 2.09(c) relating to the entries to be made in the Register,
(iii) the face amount of such Existing Letters of Credit shall be included in
the calculation of L/C Exposure and (iv) all liabilities of the Borrower with
respect to such Existing Letters of Credit shall constitute Obligations. No
Existing Letter of Credit converted in accordance with this clause (k) shall be
amended, renewed or extended without the prior written consent of the
Administrative Agent.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan
committed to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 noon (or in the case of Base
Rate Loans, by 1:00 p.m.), New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders, provided, that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will immediately make available to the
Borrower on the Effective Date the aggregate amount of the Term Loan so received
by it from the Term Lenders as provided in Section 2.01(a), and the
Administrative Agent will make any such Revolving Credit Loans available to the
Borrower by promptly crediting the aggregate amounts so received from the
Revolving Credit Lenders, in immediately available funds, to an account of the
Borrower pursuant to instructions of the Borrower on file with the
Administrative Agent and designated by the Borrower in the applicable Borrowing
Request; provided, that Base Rate Revolving Credit Loans made to finance the
reimbursement of an L/C Borrowing as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Banks.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of any Borrowing of
Base Rate Loans, prior to 12:00 noon, New York City time, on the day of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section 2.06 and may, in reliance

 

34



--------------------------------------------------------------------------------

upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, the Administrative Agent shall
be entitled to recover such corresponding amount on demand from such Lender for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent at the
greater of (x) the Federal Funds Effective Rate and (y) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation plus any administrative processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing. If such
Lender does not pay such corresponding amount with interest thereon upon the
Administrative Agent’s demand therefor and the Administrative Agent previously
made such amount available to Borrower, the Administrative Agent shall promptly
notify Borrower and, if so notified, Borrower shall pay on the day it receives
such notification (provided, however, that it if such day is not a Business Day
or the Borrower receives such notification after 2:00 p.m., New York City time,
then the Borrower shall pay on the next Business Day) such corresponding amount
to the Administrative Agent at the interest rate applicable to the relevant
Borrowing for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing. No
provision of this Section 2.06 shall relieve a Lender which is in default with
respect to its obligation to fund its Commitment in accordance with this Section
2.06.

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert each such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.07. The Borrower may elect different Type options with respect to
different portions of each affected Borrowing, in which case each such portion
shall be allocated ratably among the applicable Lenders holding the Loans
constituting such Borrowing, and the Loans constituting each such portion shall
be considered a separate Borrowing. This Section 2.07 shall not apply to
Swingline Borrowings and accordingly no Swingline Borrowings may be converted or
continued.

(b) To make an election pursuant to this Section 2.07, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request substantially in the form attached as Exhibit F and signed by a
Financial Officer.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02(d):

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be

 

35



--------------------------------------------------------------------------------

specified pursuant to paragraphs (iii) and (iv) below of this Section 2.07(c)
shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Revolving Credit Lender or Term Lender,
as applicable, of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an Base
Rate Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to a Base Rate Borrowing at the end of the Interest Period applicable
thereto.

SECTION 2.08. Termination and Reduction of Commitments. (a) Termination. Unless
previously terminated, (i) the Revolving Credit Commitments shall terminate on
the Maturity Date for the Revolving Credit Facility and (ii) the Term Loan
Commitments shall terminate on the Effective Date immediately after giving
effect to all Borrowings of Term Loans which are made on such date.

(b) Optional Reduction. The Borrower may at any time terminate, or from time to
time reduce, the Revolving Credit Commitments; provided that (i) each reduction
of the Revolving Credit Commitments shall be in an amount that is equal to
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and (ii) the
Borrower shall not terminate or reduce the Revolving Credit Commitments to the
extent that, after giving effect to any concurrent prepayment of the Revolving
Credit Loans in accordance with Section 2.10, the Revolving Credit Exposures
would exceed the Revolving Credit Commitments as so terminated or reduced.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Credit Commitments under paragraph (b) of this
Section 2.08 at least three (3) Business Days prior to the effective date of
such termination or reduction specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Revolving Credit Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section 2.08 shall be

 

36



--------------------------------------------------------------------------------

irrevocable; provided that a notice of termination of the Revolving Credit
Commitments described in paragraph (b) of this Section 2.08 delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Revolving Credit Commitments shall be permanent. Each reduction of the
Revolving Credit Commitments shall be made ratably among the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitments.

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay:

(i) in respect of Revolving Credit Loans, to the Administrative Agent for the
account of each Revolving Credit Lender, the then unpaid principal amount of
each Revolving Credit Loan on the Maturity Date for the Revolving Credit
Facility;

(ii) in respect of Term Loans, to the Administrative Agent for the account of
each Term Loan Lender, the then unpaid principal amount or each Term Loan on the
Maturity Date for the Term Loan Facility; and

(iii) in respect of Swingline Loans, to the Swingline Lender the then unpaid
principal amount of each Swingline Loan made by them from the proceeds of a
Revolving Borrowing or otherwise on the earlier of the Maturity Date for the
Revolving Credit Facility and the date that is ten (10) Business Days after such
Swingline Loan is made; provided, that on each date a Revolving Borrowing is
made, the Borrower shall repay all Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the monetary Obligations of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain at one of its offices the Register,
in which it shall record (i) the names and addresses of, and the Total
Commitment of, and principal amount of the Loans and L/C Borrowings owing to,
each Lender, (ii) the amount of each such Loan made hereunder, the Class and
Type thereof and the Interest Period applicable thereto, (iii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, and (iv) the amount of any sum received by
the Administrative Agent hereunder for the account of the Revolving Credit
Lenders (or Swingline Lender) or Term Lenders and each such Lender’s share
thereof. The entries in the Register shall be conclusive absent manifest error,
and the Borrower, the Administrative Agent, the Issuing Banks and the Lenders
may treat each Person whose name is recorded in the Register, pursuant to the
terms hereof, as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Banks and any Lender, at any reasonable
time and from time to time upon reasonable prior notice; provided, that no
Lender shall be entitled to inspect the Register for the purpose of obtaining
information set forth therein with respect to any other Lender. The
Administrative Agent shall maintain the Register as an agent of the Borrower.

 

37



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraphs (b) or
(c) of this Section 2.09 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that the Loans of any Class made by it be evidenced
by a Promissory Note. In such event, the Borrower shall prepare, execute and
deliver to such Lender, with respect to such Loans, a Promissory Note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in the forms attached as Exhibit G-1 and G-2, as
applicable to such Loans. Thereafter, such Loans of such Lender evidenced by
such Promissory Note, and interest thereon, shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more Promissory
Notes in such form payable to the order of the payee named therein (or, if such
Promissory Note is a registered note, to such payee and its registered assigns).

SECTION 2.10. Optional Prepayment of Loans; Mandatory Prepayment and Termination
upon Change in Control. (a) The Borrower shall have the right at any time and
from time to time to prepay the Term Loans or the Revolving Credit Loans, in
each case in an amount (if less than the aggregate outstanding principal amount
of such Loans) equal to $10,000,000 or an integral amount of $1,000,000 in
excess thereof (or such lesser amount of any Class of Loans as is then
outstanding), subject to prior notice in accordance with this Section 2.10 and
subject to Section 2.15. The Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, each Swingline Lender
thereof) with respect to the Loans to be prepaid, by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
(3) Business Days before the date of prepayment, or (ii) in the case of
prepayment of a Base Rate Borrowing or a Swingline Loan, not later than 12:00
noon, New York City time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Revolving Credit Commitments as contemplated by Section 2.08, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08. Promptly following receipt of any such notice of
prepayment relating to the Term Loans, the Administrative Agent shall advise the
Term Lenders of the contents of such notice. Each prepayment of the Term Loans
shall be applied to reduce the remaining future quarterly installment amounts
thereof payable under Section 2.09(a)(ii) on a pro rata basis.

(b) Upon the occurrence of a Change in Control (i) all Loans then outstanding
shall immediately become due and payable in full, together with accrued interest
thereon and all fees and other monetary payment Obligations of the Borrower
accrued hereunder (including any amount payable pursuant to Section 2.15),
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower, (ii) the Borrower shall provide cash
collateral for outstanding undrawn Letters of Credit in the manner described in
Section 2.05(j) and (iii) the Total Commitments shall be immediately terminated.

SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Credit Lender an unused commitment fee (an
“Unused Commitment Fee”), which shall accrue at the Applicable Commitment Fee
Rate on the daily amount of the excess of (i) such Revolving Credit Lender’s
Revolving Credit Commitment over

 

38



--------------------------------------------------------------------------------

(ii) such Revolving Credit Lender’s Revolving Credit Exposure (excluding such
Revolving Credit Lender’s Swingline Exposure) during the period from and
including the Effective Date to, but excluding, the date on which any such
Revolving Credit Commitment terminates. Accrued Unused Commitment Fees shall be
calculated quarterly in arrears and payable on the last Business Day of each
March, June, September and December of each year and on the date on which the
Revolving Credit Commitments terminate. All Unused Commitment Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Credit Lender a participation fee with respect to its
participations in Letters of Credit (the “Letter of Credit Fee”), which shall
accrue at the same Applicable Interest Rate Margin used to determine the
interest rate applicable to Eurodollar Revolving Credit Loans on the average
daily amount of such Revolving Credit Lender’s L/C Exposure (excluding any
portion thereof attributable to unreimbursed L/C Borrowings) during the period
from and including the Effective Date up to but excluding the later of the date
on which such Revolving Credit Lender’s Revolving Credit Commitment terminates
and the date on which such Revolving Credit Lender ceases to have any L/C
Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate per annum separately agreed upon between the Borrower and such Issuing
Bank on the average daily amount of the L/C Exposure (excluding any portion
thereof attributable to unreimbursed L/C Borrowings) during the period from and
including the Effective Date up to, but excluding, the later of the date of
termination of the Revolving Credit Commitments and the date on which there
ceases to be any L/C Exposure, as well as each Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day and on the Revolving Credit Maturity Date; provided that all such fees
shall be payable on the date on which the Revolving Credit Commitments terminate
and any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing
Banks pursuant to this paragraph shall be payable within ten (10) days after
demand. All fees under this Section 2.11(b) shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
the fees payable to the Administrative Agent pursuant to the Fee Letter to which
the Administrative Agent is a party.

(d) All fees payable under this Section 2.11 shall be paid, on the dates due, in
immediately available funds, to the Administrative Agent (or to any Issuing
Bank, in the case of fees payable to such Issuing Bank) and, in the case of
facility fees and participation fees, for distribution by the Administrative
Agent to the Revolving Credit Lenders. Fees paid shall not be refundable under
any circumstances.

SECTION 2.12. Interest. (a) The Loans constituting each Base Rate Borrowing
(including each Swingline Loan) shall bear interest at the Base Rate plus the
Applicable Interest Margin Rate for such Loan.

 

39



--------------------------------------------------------------------------------

(b) The Loans constituting each Eurodollar Borrowing shall bear interest at the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus the
Applicable Interest Margin Rate for such Loan.

(c) Notwithstanding the foregoing, following the occurrence and during the
continuance of an Event of Default, any principal of, or interest on any Loan or
any fee or other monetary payment Obligation payable by the Borrower hereunder
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of principal of any Loan, 2.0% per annum plus the rate
otherwise applicable to such Loan as provided in the preceding clauses of this
Section 2.12 and (ii) in the case of any other Obligation that has become due
and payable (but is unpaid), 2.0% plus the rate applicable to Base Rate
Revolving Credit Loans as provided in paragraph (a) of this Section 2.12.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Credit Loans, upon
termination of the Revolving Credit Commitments; provided that (i) interest
accrued pursuant to paragraph (c) of this Section 2.12 shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of a Base Rate Revolving Credit Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Revolving Credit Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Base Rate or Eurodollar Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error. The Administrative Agent shall, at any time
and from time to time upon request of Borrower, deliver to the Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate applicable to Loans pursuant to this Agreement.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines in good faith (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate, as applicable, for such Interest
Period; or

(b) the Administrative Agent is notified by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lender of making or maintaining their Loans included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer

 

40



--------------------------------------------------------------------------------

exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing for
such Interest Period shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as a
Base Rate Borrowing. The Administrative Agent shall notify the Borrower as
promptly as practicable of receipt of any notice from the Required Lenders
referred to in paragraph (b) above of this Section 2.13. Any Lender delivering
such notice shall be deemed to be an “Affected Lender” for purposes hereof until
such Lender delivers to the Administrative Agent and the Borrower a withdrawal
of such notice.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Eurodollar Rate) or the Issuing Banks; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or any
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then
subject to paragraphs (c) and (d) of this Section 2.14, the Borrower will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then subject to paragraphs (c) and (d) of this Section 2.14,
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount(s)
necessary to compensate such Lender or such Issuing Bank or its holding company,
as the case may be, and the basis for the calculation thereof as specified in
paragraph (a) or (b) of this Section 2.14 shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

41



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or such Issuing Bank
pursuant to this Section 2.14 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10 and is revoked in accordance therewith), (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18 or
(e) any deemed sale and purchase of participations pursuant to a Revolving
Credit Facility Increase in accordance with Section 2.01(c), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
sustained by such Lender (or its Affiliates) as a result of such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall
include any loss or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by such Lender to fund or
maintain such Eurodollar Loan to the Borrower, but shall exclude any loss of
anticipated Applicable Interest Rate Margin that would have accrued following
such event with respect to each such Eurodollar Loan but for the occurrence of
such event. A certificate of any Lender setting forth any amount(s) that such
Lender is entitled to receive and the basis for the calculation thereof pursuant
to this Section 2.15 shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

SECTION 2.16. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any

 

42



--------------------------------------------------------------------------------

obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt, if any,
issued by such Governmental Authority evidencing such payment, a copy of the
return, if any, reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax with respect to any Indemnified Tax or Other Tax (including by
application of any treaty, the benefits of which such Lender is entitled), with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), on or prior to the date such Foreign Lender
becomes a party to this Agreement (or designates a new lending office) and at
such other times as may be necessary in the reasonable determination of the
Borrower or the Administrative Agent, (i) two original copies of Internal
Revenue Service Form W-8BEN, W-8IMY (with the required attachments) or W-8ECI
(or any successor forms), properly completed and duly executed by such Lender,
and such other documentation required under the Code to establish that such
Lender is not subject to deduction or withholding of United States federal
income tax with respect to any payments to such Lender of principal, interest,
fees or other amounts payable under this Agreement, or (ii) if such Lender is
not a “bank” or other Person described in Section 881(c)(3) of the Code and
cannot deliver either Internal Revenue Service Form W-8BEN, W-8IMY (with the
required attachments) or W-8ECI pursuant to clause (i) above of this
Section 2.16(e), a Certificate of Non-Bank Status together with two original
copies of Internal Revenue Service Form W-8 (or any successor form), properly
completed and duly executed by such Lender, and such other documentation
required under the Code to establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to any
payments to such Lender of interest payable under this Agreement. Each Lender
that is not a Foreign Lender shall deliver to the Borrower (with a copy to the
Administrative Agent) two duly completed copies of United States Internal
Revenue Form W-9 (or applicable successor form) unless it establishes to the
satisfaction of the Borrower that the Lender is otherwise eligible for an
exemption from backup withholding tax or other applicable withholding tax. Each
Lender hereby agrees, from time to time after the initial delivery by such
Lender of such forms, certificates or other evidence required to be provided
pursuant to the first two sentences of this Section 2.16(e), whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to the Administrative Agent for transmission to the Borrower
two new original copies of Internal Revenue Service Form W-8BEN, W-8IMY (with
the required attachments), W-8ECI or W-9 or a Certificate of Non-Bank Status and
two original copies of Internal Revenue Service Form W-8, as the case may be,
properly completed and duly executed by such Lender, and such other
documentation required under the Code to confirm or establish that such Lender
is not subject to deduction or withholding of United States federal income tax
with respect to payments to such Lender under this Agreement, or notify the
Administrative Agent and the Borrower of its inability to deliver any such
forms, certificates or other evidence. Notwithstanding any other provision of
this Section 2.16(e), a Foreign Lender shall not be required to deliver any form
pursuant to this Section 2.16(e) that such Foreign Lender is not legally able to
deliver.

 

43



--------------------------------------------------------------------------------

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.16, it shall
promptly notify the Borrower of such refund and promptly pay over such refund to
the Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.16 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of L/C Borrowings, or of
amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 12:00
noon, New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices set forth in Section 9.01, except (i) payments to be made directly
to an Issuing Bank or Swingline Lender as expressly provided herein and
(ii) payments pursuant to Sections 2.14, 2.15, 2.16, and 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

(b) Except for payments and other amounts received by the Administrative Agent
and applied in accordance with the provisions of paragraph (f) of this
Section 2.17, all payments and other amounts received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed L/C
Borrowings, interest, fees and other monetary payment Obligations then due
hereunder, as applicable, shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
(ii) second, towards payment of principal and unreimbursed L/C Borrowings then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed L/C Borrowings then due to such parties
and (iii) third towards payment of any other monetary payment Obligations then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of such Obligations then due to such parties.

 

44



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in L/C Borrowings or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in L/C Borrowings and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in L/C Borrowings and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in L/C Borrowings and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph (c) of this Section 2.17 shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in L/C Borrowings to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph (c) of this of this Section 2.17 shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.17(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

(f) The Borrower hereby irrevocably waives the right to direct the application
of any and all payments in respect of the Guaranteed Obligations after the
occurrence and during the continuance of an Event of Default and agrees that,
notwithstanding the provisions of Section 2.17(b), the Administrative Agent may,
and, upon either (A) the written direction of the Required Lenders or (B) the
acceleration of the monetary payment Obligations pursuant to

 

45



--------------------------------------------------------------------------------

Article VII, shall, apply all payments in respect of any Guaranteed Obligations
in the following order:

(i) first, to pay interest on and then principal of any portion of the Loans
that the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or
the Borrower;

(ii) second, to pay Obligations in respect of any expense reimbursements or
indemnities then due to the Administrative Agent;

(iii) third, to pay Obligations in respect of any expense reimbursements or
indemnities then due to the Lenders and the Issuing Banks;

(iv) fourth, to pay Obligations in respect of any fees then due to the
Administrative Agent, the Lenders and the Issuing Banks;

(v) fifth, to pay interest then due and payable in respect of the Loans and L/C
Borrowings;

(vi) sixth, to pay or prepay principal amounts on the Loans and L/C Borrowings
(provided, that all such amounts to be applied to the Revolving Credit Facility
shall first be applied to repay any outstanding Swingline Loans), to provide
cash collateral for outstanding undrawn Letters of Credit in the manner
described in Section 2.05(j) and to pay Hedging Obligations owing to any Hedging
Creditor and Cash Management Obligations owing to any Guaranteed Party, ratably
to the aggregate principal amount of such Loans, L/C Borrowings and undrawn
Letters of Credit, Hedging Obligations and Cash Management Obligations; and

(vii) seventh, to the ratable payment of all other Guaranteed Obligations;

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Guaranteed Obligation described in any of
clauses (i) through (vii) above, the available funds being applied with respect
to any such Guaranteed Obligation (unless otherwise specified in such clause)
shall be allocated to the payment of such Guaranteed Obligations ratably, based
on the proportion of the Administrative Agent’s, each Lender’s, each Hedging
Creditor’s, each Issuing Bank’s and each other holder of a Guaranteed
Obligation’s interest in the aggregate outstanding Obligations described in such
clauses. The order of priority set forth in clauses (i) through (vii) above may
at any time and from time to time be changed by the agreement of the Required
Lenders and, to the extent that each Class is not equally affected thereby, with
the additional agreement of the Required Class Lenders with respect to each
affected Class, without necessity of notice to or consent of or approval by the
Borrower, any Guaranteed Party that is not a Lender or an Issuing Bank or by any
other Person that is not a Lender or an Issuing Bank. The order of priority set
forth in clauses (i) through (iv) above may be changed only with the prior
written consent of the Administrative Agent in addition to that of the Required
Lenders.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16 or as a result of any Lender’s
assignment to an Affiliate of such Lender or an Approved Fund pursuant to
Section 9.04(b), or if any Lender is an Affected Lender, then

 

46



--------------------------------------------------------------------------------

such Lender shall, upon the request of the Borrower, use reasonable efforts to
designate a different lending office for funding or booking its Loans or Letters
of Credit hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or Affiliates, if such designation or assignment
(i) would be reasonably expected to eliminate or reduce amounts payable pursuant
to Sections 2.14 or 2.16 in the future or result in such Lender or its assignee,
as applicable, not being an Affected Lender; and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16 or
as a result of any Lender’s assignment to an Affiliate of such Lender or an
Approved Fund pursuant to Section 9.04(b), or (ii) any Lender is a Defaulting
Lender or (iii) any Lender has failed to consent to a proposed amendment,
waiver, discharge or termination which pursuant to the terms of this Agreement
or any other Loan Document requires the consent of all of the Lenders or of any
Class of Lenders and with respect to which the Required Lenders or the Required
Class Lenders, as applicable, shall have granted their consent (provided that
for the purposes of this clause (iii), each of the percentages specified in the
definitions of “Required Lenders” and “Required Class Lenders” shall be deemed,
in each such case, to be increased to 75% and each such definition shall be
construed accordingly), then the Borrower may, at its sole expense and effort
(other than in the case of a default by a Defaulting Lender, in which case such
Lender shall be responsible for all reasonable out-of-pocket costs of the
Borrower), upon notice to such Lender and the Administrative Agent, (x) prepay
such Lender in full or (y) require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee selected by the Borrower and approved by the Administrative Agent
(such approval not be unreasonably withheld or delayed) in accordance with
Section 9.04, that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in L/C Borrowings and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts (including any amount
required to be paid under Section 2.15) payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (ii) in the case of
any such assignment resulting from a claim for compensation under Section 2.14
or payments required to be made pursuant to Section 2.16, such assignment would
be reasonably expected to result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

SECTION 2.19. Extension of Maturity Date.

(a) Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Revolving Credit Lenders and/or the Term
Lenders, as applicable) not earlier than 60 days and not later than 35 days
prior to each anniversary of the Effective Date up to and including the fifth
anniversary of the Effective Date, each an “Extension Date”), request that each
applicable Lender extend the Revolving Credit Maturity Date and/or the Term Loan
Maturity Date for an additional one year from the applicable

 

47



--------------------------------------------------------------------------------

Maturity Date then in effect hereunder (the “Existing Maturity Date”); provided
that in no event shall a Maturity Date be extended beyond April 30, 2017.

(b) Lender Elections to Extend. Each applicable Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date that is ten (10) Business Days after receipt of notice from
the Administrative Agent of the Borrower’s request for an extension (the “Notice
Date”), advise the Administrative Agent whether or not such Lender agrees to
such extension (each such Lender that determines to so extend the applicable
Maturity Date, being an “Extending Lender” and each applicable Lender that
determines not to so extend the applicable Maturity Date, being a “Non-Extending
Lender”, in each case, with respect to the applicable Facility). In the event
that an applicable Lender does not so advise the Administrative Agent on or
before the Notice Date such applicable Lender shall be deemed to be a
Non-Extending Lender. The election of any applicable Lender to agree to such
extension shall not obligate any other applicable Lender to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each applicable Lender’s determination under this Section no
later than the date fifteen (15) days prior to the applicable Extension Date
(or, if such date is not a Business Day, on the next preceding Business Day).

(d) Additional Commitment Lenders. If (and only if) the Required Class Lenders
have agreed to extend the Maturity Date of their respective Facility then in
effect hereunder, the Borrower shall have the right within 90 days after
notification by the Administrative Agent pursuant to Section 2.19(c) to replace
each Non-Extending Lender with, and add as “Revolving Credit Lenders” or “Term
Lenders”, as applicable, under this Agreement, one or more Eligible Assignees
(each, an “Additional Commitment Lender”) as provided in Section 2.18(b);
provided that each of such Additional Commitment Lenders shall enter into an
Assignment and Assumption pursuant to which such Additional Commitment Lender
shall, effective as of the date of the Assignment and Assumption, undertake
(i) in the case of Additional Commitment Lenders in respect of the Revolving
Credit Facilty, a Revolving Credit Commitment (and, if any such Additional
Commitment Lender is already a Revolving Credit Lender, its Revolving Credit
Commitment shall be in addition to any other Revolving Credit Commitment of such
Revolving Credit Lender hereunder on such date) and (ii) in the case of
Additional Commitment Lenders in respect of the Term Loan Facilty, Term Loans
(and, if any such Additional Commitment Lender is already a Term Lender, its
Term Loans shall be in addition to any other Term Loans of such Term Lender
hereunder on such date).

(e) Minimum Extension Requirement. If (and only if) the Required Class Lenders
have agreed so to extend the Maturity Date of their respective Facility then in
effect hereunder as described in this Section 2.19, then, effective as of such
Extension Date, the Maturity Date of the applicable Facility with respect to
each Extending Lender and of each Additional Commitment Lender shall be extended
to the date falling one year after the Existing Maturity Date in respect of such
Facility (except that, if such date is not a Business Day, such Maturity Date as
so extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Revolving Credit Lender” or a “Term
Lender”, as applicable, for all purposes of this Agreement; provided, however,
that there shall be no change in the applicable Maturity Date solely to the
extent it relates to any Non-Extending Lender that has not been replaced by an
Additional Commitment Lender (each a “Non-Replaced Lender”).

 

48



--------------------------------------------------------------------------------

(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
each extension of any Maturity Date pursuant to this Section shall not be
effective with respect to any Lender unless:

(i) no Default or Event of Default shall have occurred and be continuing on such
Extension Date and after giving effect thereto;

(ii) the representations and warranties of the Borrower set forth in Article III
(excluding, solely for the purposes of any extension of any Maturity Date,
Section 3.04(c)) of this Agreement shall be true and correct in all material
respects (except that to the extent any such representation or warranty is
qualified by materiality or Material Adverse Effect, such representation or
warranty shall be true and correct in all respects) on and as of such Extension
Date, as applicable, except to the extent expressly referring only to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date; and

(iii) on the applicable Maturity Date with respect to each Non-Replaced Lender,
the Borrower shall prepay any Loans (together with all interest and fees payable
thereon) outstanding on such date (and pay any additional amounts required
pursuant to Section 2.15) to the extent necessary to repay, nonratably, the
Loans of such Non-Replaced Lenders and the Commitment, if any, of such
Non-Replaced Lenders shall be terminated. The Commitment percentages of the
remaining applicable Lenders shall be revised as of such date.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.17 or 9.02 to the contrary.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders as follows:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required
except, in each case, where the failure to do so, individually or in the
aggregate, has not resulted, and would not reasonably be expected to result, in
a Material Adverse Effect. Schedule 3.01(a) sets forth as of the date hereof
each Subsidiary of the Borrower (separately identifying each Insurance
Subsidiary). Schedule 3.01(b) sets forth as of the date hereof the name, address
of principal place of business and taxpayer identification number of the
Borrower.

SECTION 3.02. Authorization; Enforceability. The Loan Documents and the
transactions contemplated thereby are within each Loan Party’s corporate powers
and have been duly authorized by all necessary corporate and, if required,
stockholder action on the part of the Loan Parties party thereto. Each of this
Agreement and the other Loan Documents has been duly executed and delivered by
each Loan Party party thereto and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws

 

49



--------------------------------------------------------------------------------

affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts; Ranking. (a) Immediately
prior to the initial extensions of credit hereunder and at all other times
thereafter to the extent required by Section 4.02, the Transactions do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except as have not resulted, and would not
reasonably be expected to result, in a Material Adverse Effect; (ii) do not
violate any applicable law (including ERISA (but only to the extent that ERISA
applies to the Plans) and Environmental Laws) or regulation or any order of any
Governmental Authority except as have not resulted, and would not reasonably be
expected to result, in a Material Adverse Effect; (iii) do not violate the
charter, by-laws or other organizational documents of the Borrower or any of its
Subsidiaries; (iv) will not violate any indenture, agreement or other instrument
binding upon the Borrower or any of its Subsidiaries or its assets, or give rise
to a right thereunder to require any payment to be made by the Borrower or any
of its Subsidiaries except as has not resulted, and would not reasonably be
expected to result, in a Material Adverse Effect; and (v) will not result in the
creation or imposition of any Lien (except any Lien permitted by Section 6.02)
on any asset of the Borrower or any of its Subsidiaries.

(b) Each Loan ranks pari passu in right of payment with each other Loan (except
as provided herein) and, for bankruptcy purposes, with all other unsubordinated,
non-credit enhanced and unsecured Indebtedness of the Borrower.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders’ equity and cash flows as of and for the
fiscal year ending December 30, 2006, reported on by PricewaterhouseCoopers,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in conformity with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (B) above of this Section 3.04(a).

(b) The Borrower has heretofore furnished to the Lenders projections (the
“Projections”) as of and for the period between fiscal year beginning 2007 and
fiscal year ended 2011. Such projections were prepared by management of the
Borrower in good faith based on assumptions that the Executive Officers believe
are reasonable as of the date hereof.

(c) Since December 30, 2006, there has been no development or event that has had
or could reasonably be expected to have a Material Adverse Effect.

SECTION 3.05. Properties; Insurance. (a) Each of the Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to their business, taken as a whole, except for
defects in title that do not materially interfere with its ability to conduct
its business as currently conducted or to utilize such properties for their
intended purposes.

(b) Each of the Borrower and its Subsidiaries owns, is validly licensed or
otherwise has the right to use, all trademarks, trade names, copyrights, patents
and other intellectual property and property rights that are material to its
business, and the use thereof by

 

50



--------------------------------------------------------------------------------

the Borrower and its Subsidiaries does not and will not violate the rights of
any other Person, except for any such violations that, individually or in the
aggregate, has not resulted, and would not reasonably be expected to result, in
a Material Adverse Effect. No claim is pending and, to the knowledge of the
Borrower, no claim has been asserted by any person challenging or questioning
the use of any such trademark, trade name, copyright, patent or other
intellectual property or proprietary rights except as has not resulted, and
would not reasonably be expected to result, in a Material Adverse Effect.

(c) The Borrower maintains, with financially sound and reputable insurance
companies, on its own behalf and on behalf of its Subsidiaries, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(b) Except with respect to matters that, individually or in the aggregate, do
not, and would not reasonably be expected to, result a Material Adverse Effect,
neither the Borrower nor any of its Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability or (iii) has received written notice of any claim
with respect to any Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements; No Default. (a) Each of the
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, has not
resulted, and would not reasonably be expected to result, in a Material Adverse
Effect.

(b) As of the date hereof, the Effective Date and on each other date required by
Section 4.02, no Default has occurred and is continuing.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries (i) has timely
filed or caused to be filed all Tax returns and reports required to have been
filed (taking into account any extension of time in which to file) and (ii) has
paid or caused to be paid all Taxes required to have been paid by it, except in
the case of each of clauses (i) and (ii) of this Section 3.09, (a) Taxes that
are being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books reserves
to the extent required under GAAP or (b) to the extent that the failure to do so
has not resulted, and would not reasonably be expected to result, in a Material
Adverse Effect.

 

51



--------------------------------------------------------------------------------

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, has resulted, or could reasonably be
expected to result, in a Material Adverse Effect. The Borrower and its ERISA
Affiliates have fulfilled their respective obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and, with respect to
the Plans, are in compliance in all material respects with the presently
applicable provisions of ERISA and the Code and have not incurred any liability
to the PBGC (other than to make contributions, pay annual PBGC premiums or pay
out benefits in the ordinary course of business) and none of the foregoing have
resulted, or would reasonably be expected to result, in a Material Adverse
Effect.

SECTION 3.11. Margin Regulations. Neither the Borrower nor any of its
Subsidiaries is engaged principally, as one of its important activities, in the
business of extending credit for the purpose of carrying any margin stock (as
such term is defined in Regulation U of the Board as in effect from time to
time). No part of the proceeds of the Loans or Letters of Credit issued to the
Borrower will be used to purchase or carry any such margin stock or to extend
credit to others for the purpose of purchasing or carrying any such margin stock
in violation of the provisions of Regulations T , U or X (or any successor
regulations) of the Board.

SECTION 3.12. Certain Fees. No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated hereby.

SECTION 3.13. Disclosure. To the knowledge of the Borrower, as of the date of
this Agreement (a) no reports, financial statements, certificates or other
information (other than any Projections, forecast or opinion) furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), when taken as a whole, contain
any material misstatement of a material fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading and (b) all projections, forecasts
and opinions contained in such reports, financial statements, certificates and
other information were prepared in good faith based upon assumptions believed to
be reasonable at the time.

ARTICLE IV

Conditions

SECTION 4.01. Conditions to Initial Credit Event. The agreement of each Lender
to make the initial extension of credit requested to be made by it hereunder is
subject to the satisfaction (or waiver in accordance with Section 9.02) prior
to, concurrently with or immediately after the making of such extension of
credit on the Effective Date, of each of the following conditions:

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower the following:

(i) this Agreement, duly executed and delivered by the Borrower, the
Administrative Agent and the Lenders, together with, for the account of each
Lender requesting the same, one or more Promissory Notes of the Borrower
conforming to the requirements set forth herein;

 

52



--------------------------------------------------------------------------------

(ii) written opinions (addressed to the Administrative Agent and the Lenders and
dated the Effective Date) of (x) Sullivan & Cromwell LLP, counsel for the
Borrower, substantially in the form of Exhibit H-1 and (y) the Borrower’s
internal counsel, substantially in the form of Exhibit H-2;

(iii) a certificate, dated the Effective Date and signed by the President, a
Vice President or an Executive Officer of the Borrower, that the Borrower is in
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02;

(iv) a certificate from the chief financial officer of the Borrower to the
effect that, as of the Effective Date, before and immediately after giving
effect to the consummation of the Loans to be made on the Effective Date, to the
repayment of the Indebtedness outstanding under the Existing Credit Agreement
and to the payment of all estimated legal, accounting and other fees related
thereto, the Borrower and each Significant Subsidiary (other than the
Securitization SPV) is and will be Solvent;

(v) a copy of the articles or certificate of incorporation (or equivalent
organizational document) of each Loan Party, certified as of a recent date by
the Secretary of State of the state of organization of such Loan Party, together
with certificates of such official attesting to the good standing of such Loan
Party;

(vi) a certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (A) the names and true signatures of each officer of such Loan Party
that has been authorized to execute and deliver any Loan Document or other
document required hereunder to be executed and delivered by or on behalf of such
Loan Party, (B) the by-laws (or equivalent organizational document) of such Loan
Party as in effect on the date of such certification, (C) the resolutions of
such Loan Party’s board of directors approving and authorizing the execution,
delivery and performance of the Loan Documents to which it is a party, and
(D) that there have been no changes in the certificate of incorporation (or
equivalent organizational document) of such Loan Party from the certificate of
incorporation (or equivalent organizational document) delivered pursuant to
paragraph (v) above;

(vii) such information as may be reasonably required by the Lenders pursuant to
the requirements of the USA Patriot Act, as described in Section 9.15; and

(viii) such other documents as the Administrative Agent may reasonably request
relating to the Borrower, its Subsidiaries, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent.

(b) The Administrative Agent shall have received evidence reasonably
satisfactory to it that, simultaneously with the making of the initial
Borrowings hereunder, the Existing Credit Agreement shall be terminated, all
amounts thereunder shall be simultaneously paid in full.

(c) The Administrative Agent and the Arrangers, as the case may be, shall have
received all costs, fees, expenses (including reasonable and documented
out-of-pocket fees and expenses of one counsel) and other compensation then
payable to the Administrative Agent, the Arrangers and the Lenders, including
pursuant to the Fee Letters. All amounts will be paid

 

53



--------------------------------------------------------------------------------

with proceeds of Loans made on the Effective Date and will be reflected in the
funding instructions given by the Borrower to the Administrative Agent on or
before the Effective Date. Invoices shall have been presented for all expenses.

SECTION 4.02. Conditions to Each Credit Event. The several obligation of each
Lender, including the Swingline Lender, to make a Loan on the occasion of any
Borrowing (including any Borrowing made on the Effective Date), and of each
Issuing Bank to issue, amend, renew or extend any Letter of Credit (each a
“Credit Event”), is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower set forth in Article III
(excluding, solely for the purposes of any Credit Event occurring on any date
following the Effective Date, Section 3.04(c)) of this Agreement shall be true
and correct in all material respects (except that to the extent any such
representation or warranty is qualified by materiality or Material Adverse
Effect, such representation or warranty shall be true and correct in all
respects) on and as of the date of such Credit Event, as applicable, except to
the extent expressly referring only to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date.

(b) At the time of and immediately after giving effect to such Credit Event, no
Default shall have occurred and be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section 4.02.

SECTION 4.03. Conditions to Each Commitment Increase Date. In addition to the
conditions specified in Section 2.01(c), each increase in the Revolving Credit
Facility and the Term Loan Facility is subject to the satisfaction prior to or
concurrently with the making of such extension of credit on the Commitment
Increase Date of each of the following conditions:

(a) The Administrative Agent shall have received on or prior to the Commitment
Increase Date each of the following, each dated as of such Commitment Increase
Date unless otherwise indicated or agreed to by the Administrative Agent and
each in form and substance satisfactory to the Administrative Agent:

(i) written commitments duly executed by existing Lenders (or their Affiliates
or Approved Funds) or Eligible Assignees in an aggregate amount equal to the
amount of the proposed Incremental Term Loan or Revolving Credit Facility (as
agreed between the Borrower and the Administrative Agent but in any case not to
exceed, in the aggregate, the maximum amount set forth in Section 2.01(c) and,
in the case of each such Eligible Assignee that is not an existing Lender, an
assumption agreement in form and substance satisfactory to the Administrative
Agent and duly executed by the Borrower, the Administrative Agent and such
Eligible Assignee;

(ii) an amendment to this Agreement (including to Schedule 2.01), effective as
of such Commitment Increase Date and executed by the Borrower and the
Administrative Agent, to the extent necessary to implement terms and conditions
of such Incremental Term Loan or Revolving Credit Facility as agreed by the
Borrower and the Administrative Agent;

 

54



--------------------------------------------------------------------------------

(iii) an opinion of counsel for the Borrower and, if any, each Subsidiary
Guarantor, addressed to the Administrative Agent, the Lenders and the Issuing
Banks and in form and substance reasonably satisfactory to the Administrative
Agent; and

(iv) such other documents as the Administrative Agent may reasonably request.

(b) There shall have been paid to the Administrative Agent, for the account of
itself and the Lenders, as applicable, all fees and expenses (including
reasonable and documented fees and expenses of counsel) due and payable on or
before such Commitment Increase Date.

(c) The conditions precedent set forth in Section 4.02 shall have been satisfied
both before and after giving effect to such Incremental Term Loan or Revolving
Credit Facility.

(d) Such Incremental Term Loan or Revolving Credit Facility shall have been made
on the applicable terms and conditions set forth in Section 2.01(c).

ARTICLE V

Affirmative Covenants

Until the Lenders’ Total Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all L/C Borrowings shall have been reimbursed, the Borrower covenants and agrees
with the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent for distribution to the
Lenders (as provided in Section 9.01) or, in the case of clause (g), to the
Administrative Agent and the relevant Lender:

(a) not later than 120 days after the end of each fiscal year of the Borrower
commencing with the fiscal year ending December 30, 2007, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis, as of
such dates and for such periods, in conformity with GAAP; provided that delivery
within the time frame specified above of copies of Borrower’s Annual Report on
Form 10-K filed with the SEC shall satisfy the requirements of this
paragraph (a) of this Section 5.01;

(b) not later than (x) in the case of the fiscal quarter ending March 30,
2007, May 25, 2007 and (y) in the case of each fiscal quarter thereafter, the
earlier of (i) 60 days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower and (ii) five (5) Business Days
after the filing thereof with the SEC, its unaudited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for

 

55



--------------------------------------------------------------------------------

such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis, as of such dates and for such periods, in conformity with
GAAP, subject to normal year-end audit adjustments and the absence of footnotes;
provided that delivery within the time frame specified above of copies of
Borrower’s Quarterly Report on Form 10-Q filed with the SEC shall satisfy the
requirements of this paragraph (b) of this Section 5.01;

(c) concurrently with any delivery of financial statements under paragraph
(a) or clause (y) of paragraph (b) of this Section 5.01, a certificate of a
Financial Officer of the Borrower (i) certifying as to whether the Financial
Officer has knowledge of a Default that has occurred and is continuing and, if a
Default has occurred and is continuing, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) demonstrating,
in reasonable detail, compliance with the financial ratios or requirements set
forth in Sections 6.01(h), 6.02(g), and 6.07, and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) concurrently with any delivery of financial statements under paragraph
(a) of this Section 5.01, a certificate substantially in the form attached as
Exhibit I of the accounting firm that reported on such financial statements
(provided that such certificate may be limited to the extent required by
accounting rules or guidelines);

(e) to the extent the same are not publicly available, promptly after the filing
or distribution thereof, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary with the
SEC, or any Governmental Authority succeeding to any or all of the functions of
said Commission, or distributed by the Borrower to its shareholders generally;

(f) promptly after any Executive Officer of the Borrower shall have knowledge
that Moody’s, Fitch or S&P have announced a change in the Credit Rating or in
the rating established or deemed to have been established for the Facilities,
written notice of such rating change; and

(g) reasonably promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Banks materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby

 

56



--------------------------------------------------------------------------------

agrees that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Banks and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) the Administrative Agent
and the Arranger shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent for distribution to the Lenders prompt written notice
(which in any event shall be furnished within (i) in the case of paragraph
(a) below, 10 Business Days and (ii) in the case of paragraphs (b) through
(d) below, thirty (30) days) of the following:

(a) the Borrower having knowledge of any Default that has occurred, unless the
Borrower has previously provided such notification;

(b) the Borrower having knowledge of the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Borrower or any Affiliate thereof and that such action, suit or
proceeding, if adversely determined, would reasonably be expected to result in a
Material Adverse Effect;

(c) the Borrower having knowledge of the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred and are then
outstanding, would reasonably be expected to result in liability of the Borrower
and its Subsidiaries in an aggregate amount exceeding $75,000,000; and

(d) any Executive Officer’s having knowledge of any other development that
results in, or would reasonably be expected to result in, a Material Adverse
Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of an Executive Officer setting forth a description of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto. Notwithstanding the foregoing, the Borrower shall not be
required to provide a notice referred to in Section 5.02(b), (c) or (d) with
respect to the occurrence of an event described therein if such event has been
disclosed by the Borrower on Form 8-K filed with the SEC within 30 days of the
occurrence of such event.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, except for failures to do so which, individually or collectively,
would not reasonably be expected to result in a Material Adverse Effect;
provided that the foregoing shall not prohibit any transaction permitted under
Section 6.03.

 

57



--------------------------------------------------------------------------------

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, before the
same shall become delinquent or in default, that, if not paid, individually or
collectively, would result, or would reasonably be expected to result, in a
Material Adverse Effect, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (b) the Borrower or
such Subsidiary has set aside on its books reserves with respect thereto to the
extent required under GAAP.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, keep and maintain all property material to
the conduct of their businesses in good working order and condition, ordinary
wear and tear excepted, except for failures that would not reasonably be
expected to, result in a Material Adverse Effect. The Borrower will maintain,
with reputable insurance companies, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
conformity with GAAP. The Borrower will, and will cause each of its Subsidiaries
to, permit any representatives designated by the Administrative Agent or the
Requisite Lenders (which, in the case of any such representatives that are
accountants, shall be an accounting firm of nationally recognized standing that
is reasonably acceptable to the Borrower), upon reasonable prior notice (and in
any event to be permitted within ten (10) Business Days of the Borrower
receiving such notice in writing) and without causing material disruption, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested (subject to confidentiality obligations of the Borrower
or its Subsidiaries); provided, however, that so long as no Default or Event of
Default has occurred and is continuing, (a) no more than one (1) visitation or
inspection shall be made in any Fiscal Year and (b) the visitations and/or
inspections by or on behalf of the Administrative Agent or the Requisite Lenders
shall respectively be at the Administrative Agent’s or the Requisite Lenders’
own expense.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws (including ERISA (but only to the
extent that ERISA applies to the Plans) and Environmental Law), rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Term
Loans and the Revolving Credit Loans shall be used on and following the
Effective Date for financing the repurchase of shares of capital stock of the
Borrower pursuant to the Share Repurchase Program, for the refinancing of the
Existing Credit Agreement (on the Effective Date) and for the Borrower’s and its
Subsidiaries’ general corporate and working capital purposes (including making
acquisitions). Letters of Credit will be issued only to support the Borrower’s
and its Subsidiaries’ general corporate and working capital or statutory capital
purposes (including making acquisitions).

 

58



--------------------------------------------------------------------------------

SECTION 5.09. Subsidiary Guarantors. The Borrower may from time to time, at the
Borrower’s sole discretion, designate in writing to the Administrative Agent any
Subsidiary of the Borrower as a Subsidiary Guarantor, and the Borrower shall
promptly cause such Subsidiary to (a) deliver to the Administrative Agent such
duly-executed Guaranty or supplements and amendments to the Guaranty, as
applicable, in each case in form and substance reasonably satisfactory to the
Administrative Agent and as the Administrative Agent deems necessary or
advisable in order to ensure that such Subsidiary guarantees, as primary obligor
and not as surety, the full and punctual payment when due of the Guaranteed
Obligations or any part thereof, (b) take such other actions necessary or
advisable to ensure the validity or continuing validity of the guarantees given
pursuant to clause (a) above, and (c) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance reasonably
satisfactory to the Administrative Agent.

ARTICLE VI

Negative Covenants and Financial Covenants

Until the Lenders’ Total Commitments have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit have expired or terminated and all L/C
Borrowings shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not permit any Subsidiary that is
not a Subsidiary Guarantor or an Insurance Subsidiary to create, incur, assume
or permit to exist any Indebtedness, except:

(a) Indebtedness existing on the date hereof and set forth in Schedule 6.01;

(b) Indebtedness under the Securitization, provided that the aggregate principal
component of amounts outstanding thereunder shall not, in the aggregate, exceed
$850,000,000 (regardless of the amount of accounts receivable securitized or
collateralized thereunder);

(c) Indebtedness under intercompany loans made to any such Subsidiary that is a
wholly owned Subsidiary by the Borrower or any Subsidiary;

(d) Guarantees by any such Subsidiary with respect to Indebtedness of another
Subsidiary, in each case to the extent permitted by Section 6.01(c).

(e) Indebtedness which may be deemed to exist with respect to Hedging Contracts
permitted by Section 6.04;

(f) Indebtedness that may exist in respect of deposits or payments made by
customers or clients of such Subsidiaries;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument (except in the case of
daylight overdrafts) drawn against insufficient funds in the ordinary course of
business; provided, however, that such Indebtedness is extinguished within five
(5) Business Days of incurrence; and

 

59



--------------------------------------------------------------------------------

(h) Indebtedness not otherwise permitted by paragraphs (a) through (g) of this
Section 6.01, the aggregate outstanding principal amount of which as of the date
of any incurrence thereof shall not exceed 20% of the Consolidated Net Worth of
the Borrower as of the most recently ended fiscal quarter of the Borrower for
which financial statements have been delivered to the Administrative Agent
pursuant to Sections 5.01(a) or 5.01(b), as applicable.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02, and additions thereto (but
not beyond the scope of the original Lien) and proceeds and replacements
thereof, provided that such Liens shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(c) Liens solely on any deposits, advances, contractual payments, including
implementation allowances, or escrows made or paid by the Borrower or any of its
Subsidiaries to or with customers or clients in the ordinary course of business;

(d) Liens arising pursuant to, or assignments in connection with, the
Securitization with respect to the Receivables and Related Assets securitized
thereunder;

(e) deposits securing liabilities to insurance carriers under insurance or
self-insurance arrangements and regulatory or statutory restrictions imposed on
Insurance Subsidiaries;

(f) Liens of any Subsidiary in favor of the Borrower or any Subsidiary
Guarantor; and

(g) Liens not otherwise permitted by paragraphs (a) through (f) of this
Section 6.02 securing Indebtedness not prohibited by Section 6.01 the aggregate
outstanding principal amount of which, as of the date of any incurrence thereof,
shall not exceed 15% of the Consolidated Net Worth of the Borrower as of the
most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered to the Administrative Agent pursuant to Sections
5.01(a) or 5.01(b), as applicable.

SECTION 6.03. Fundamental Changes. The Borrower will not, nor will it permit any
of its Subsidiaries to, consummate any transaction of merger or consolidation,
or liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or sub-lease (as lessor or sublessor),
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of its assets, except that, if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing:

(a) any Subsidiary may merge into the Borrower in a transaction in which the
Borrower is the continuing or surviving Person;

 

60



--------------------------------------------------------------------------------

(b) any Subsidiary may merge into any wholly-owned Subsidiary in a transaction
(i) in which the surviving entity is a wholly-owned Subsidiary or (ii) where
simultaneously with such transaction, the continuing surviving Person shall
become a wholly-owned Subsidiary; provided, in the case of any merger with any
Subsidiary Guarantor, such Subsidiary Guarantor will be the continuing or
surviving Person;

(c) any Subsidiary that is not a Subsidiary Guarantor may sell, transfer, lease
or otherwise dispose of its assets to the Borrower or to another wholly-owned
Subsidiary; and

(d) any Subsidiary that is not a Subsidiary Guarantor may liquidate or dissolve
if the Borrower determines in good faith that such liquidation or dissolution is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders.

SECTION 6.04. Change in Nature of Business; Swap Agreements. (a) Except as
otherwise permitted herein, the Borrower will not, and will not permit its
Subsidiaries to, alter materially the character or conduct of the business
conducted by such Persons as of the date hereof and activities directly related
or incidental thereto and similar or related businesses.

(b) The Borrower will not, and will not permit any of its Subsidiaries to, enter
into any Swap Agreement, except solely for the purposes of hedging or mitigating
bona fide risks to the Borrower or such Subsidiary with respect to its business
or assets.

SECTION 6.05. Transactions with Affiliates. (a) The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (i) on terms and conditions not in the aggregate less
favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis if the Affiliate were an unrelated third party and
(ii) transactions between or among the Borrower and its wholly owned
Subsidiaries not involving any other Affiliate.

(b) The foregoing paragraph (a) of this Section 6.05 shall not prohibit, to the
extent otherwise permitted under this Agreement, (i) any issuance of securities,
or other payments, awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment arrangements, stock options and other benefit
plans, (ii) loans or advances to employees, officers, consultants or directors
of the Borrower or any Subsidiary, (iii) the payment of fees and indemnities to
directors, officers and employees of the Borrower and the Subsidiaries in the
ordinary course of business, (iv) any agreements with employees and directors
entered into by the Borrower or any of its Subsidiaries in the ordinary course
of business, (v) sales of Equity Interests of the Borrower to its Affiliates,
and (vi) the Securitization and transfers of Receivables and Related Assets (or
interests therein) pursuant to the terms of the Securitization Documents.

SECTION 6.06. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets for the
purpose of securing Indebtedness under any credit or debt facilities (including
any credit agreement, note purchase agreement or indenture) or commercial paper
facilities, in an aggregate principal amount of not less than $1,500,000,000 and
Indebtedness with respect to Swap Agreements and cash management obligations, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to its Equity Interests or to make or

 

61



--------------------------------------------------------------------------------

repay loans or advances to the Borrower or to Guarantee Indebtedness of the
Borrower; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law, rule, regulation or order (in each case, having the
force of law), by this Agreement, by the Senior Notes Indenture or by the
Securitization Documents with respect to the Securitization SPV and/or any
Receivables and Related Assets securitized thereunder, (ii) the foregoing shall
not apply to restrictions and conditions existing on the date hereof identified
on Schedule 6.06 (but shall apply to any extension, renewal, amendment or
modification thereof that materially expands the scope of such restrictions or
conditions, taken as a whole), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale or
disposition of any assets or Subsidiary; provided such sale or disposition is
not prohibited hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to any Lien
permitted by this Agreement if the restrictions or conditions do not apply to
any property or assets other than the property or asset subject to such Lien,
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases (including prohibitions contained therein on a Lien on the lease or the
property subject to the lease) and other contracts (including restrictions on
assignment), (vi) the foregoing shall not apply to regulatory restrictions and
conditions imposed on the Insurance Subsidiaries, (vii) the foregoing shall not
apply to restrictions contained in any instrument governing Indebtedness or
Equity Interests of a Person acquired by the Borrower or any of its Subsidiaries
as in effect at the time of such acquisition (except to the extent such
Indebtedness was incurred, or such Equity Interests were issued, in connection
with or in contemplation of such acquisition), which encumbrance or restriction
is not applicable to any Person, or the properties or assets of any Person,
other than the Person or the property or assets of the Person so acquired, and
any amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of those instruments, provided that the
encumbrances or restrictions contained in any such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings, taken as a whole, are not materially more restrictive than the
encumbrances or restrictions contained in instruments as in effect on the date
of acquisition, (viii) the foregoing shall not apply to restrictions on cash or
other deposits or net worth imposed by customers or lessors under contracts or
leases entered into in the ordinary course of business, (ix) the foregoing shall
not apply to customary restrictions imposed on the transfer of copyrighted or
patented materials or other intellectual property and customary provisions in
agreements that restrict the assignment of such agreements or any rights
thereunder, and (x) the foregoing shall not apply to any restrictions imposed by
contracts or leases entered into in the ordinary course of business by any
Person acquired by the Borrower or any of its Subsidiaries with such Person’s
customers, lessors or suppliers and not in connection with or in contemplation
of the acquisition of such Person by the Borrower or such Subsidiary of the
Borrower, which restrictions are not applicable to any Person, or the property
or assets of any Person, other than the property or assets of the Person so
acquired.

SECTION 6.07. Financial Covenants. (a) Leverage Covenant. The Borrower will not
permit the ratio of (i) Consolidated Total Debt as of the last day of any fiscal
quarter, or as of the date of any Credit Event (after giving effect thereto), to
(ii) Consolidated EBITDA for the last four fiscal quarters ending on or before
such date to be greater than 3.5:1.

(b) In calculating the ratio set forth in Section 6.07(a), pro forma effect
shall be given to any acquisitions or dispositions that occur during the
applicable reference period, or thereafter and on or prior to the reporting date
with respect thereto, as if they had occurred on the first day of the applicable
reference period or as of the last day of the applicable quarter, as the case
may be.

 

62



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (each an “Event of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any L/C Borrowing when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Article
VII) payable under this Agreement or any Loan Documents, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate or statement or other
document furnished pursuant to Articles II, IV or V of this Agreement or any
amendment, modification or waiver of this Agreement or any other Loan Document,
shall prove to have been incorrect in any material respect (except that, to the
extent any such representation or warranty is qualified by materiality or
Material Adverse Effect, such representation or warranty shall prove to have
been incorrect in any respect) when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02, 5.03 (with respect to the Borrower’s
existence), 5.06 or 5.08 or in Article VI;

(e) the Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those specified in paragraph (a), (b) or (d) of this
Article VII) and such failure shall continue unremedied for a period of thirty
(30) days after the earlier of (i) the day an Executive Officer of the Borrower
first has knowledge of such failure and (ii) the Administrative Agent giving
notice thereof to the Borrower (which notice will be given at the request of any
Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, after giving
effect to any waiver or applicable grace period;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity, other than at the election of the
Borrower or any Subsidiary, or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
after giving effect to any waiver or applicable grace period; provided that this
paragraph (g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

 

63



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary Guarantor or the debts thereof, or a
substantial part of the assets thereof, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary Guarantor or
for a substantial part of the assets thereof, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any Subsidiary Guarantor shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in paragraph (h) of this Article VII, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary Guarantor or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Subsidiary Guarantor shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more final, non-appealable judgments (i) for the payment of money in
an aggregate amount in excess of $100,000,000 (except to the extent covered by
insurance or other right of reimbursement or indemnification), or (ii) which
result, or would reasonably be expected to result, in a Material Adverse Effect,
shall be rendered against the Borrower, any Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 60 consecutive
days during which execution shall not be effectively stayed or bonded pending
appeal; or

(l) an ERISA Event shall have occurred and shall be outstanding that, when taken
together with all other ERISA Events that have occurred and are then
outstanding, would reasonably be expected to result in liability of the Borrower
and its Subsidiaries in an aggregate amount exceeding $100,000,000, individually
or in the aggregate;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Article VII), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Lenders’ Total Commitments, and thereupon such Total
Commitments shall terminate immediately and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
monetary Obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in paragraph (h) or (i) of this Article
VII, the Lenders’ Total Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and all

 

64



--------------------------------------------------------------------------------

other monetary payment Obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent; The Agents

SECTION 8.01. Appointment and Authority. Each of the Lenders and each of the
Issuing Banks hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Banks, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.

SECTION 8.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 8.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided, that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be

 

65



--------------------------------------------------------------------------------

necessary, under the circumstances as provided in Sections 9.02 and Article VII)
or (ii) in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or an Issuing Bank. The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

SECTION 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Platform or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authorized by the proper Person. The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or such Issuing Bank prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

SECTION 8.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

SECTION 8.06. Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the Issuing Banks and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to the approval of the Borrower (not to be unreasonably withheld) so
long as no Event of Default has occurred and is continuing, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty

 

66



--------------------------------------------------------------------------------

(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Banks, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower, the Issuing Banks and the Lenders that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (b) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and each Issuing Bank directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent. Any
resignation by Bank of America as Administrative Agent pursuant to this Section
shall also constitute its resignation as Swingline Lender. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (x) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring and Swingline Lender and (y) the retiring
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents.

SECTION 8.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 8.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Agents or the Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in their capacity, as applicable, as the
Administrative Agent, the Swingline Lender, a Lender or any Issuing Bank
hereunder.

SECTION 8.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any

 

67



--------------------------------------------------------------------------------

Loan or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Banks and the Administrative
Agent under Sections 2.11 and 9.03) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 9.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank or in any such proceeding.

SECTION 8.10. Guaranty Matters. The Lenders and the Issuing Banks irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Subsidiary Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Subsidiary Guarantor from its obligations under the Guaranty pursuant to
this Section 8.10. In each case as specified in this Section 8.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to release such Subsidiary Guarantor from its obligations under the Guaranty in
accordance with Section 9.14(a), this Section 8.10, and the terms of the Loan
Documents.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 100 Parsons Pond Drive, Franklin Lakes, New
Jersey 07417, Attention of Chief Financial Officer (Telecopy No.
(201) 269-2874), with a copy to the Attention of Vice President Treasurer
(Telecopy No. (201) 269-1051);

 

68



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, (A) for purposes of Committed Loan Notices
and payments, Bank of America, N.A., Credit Services, 101 N. Tryon, Mail Code:
NC1-001-04-39, Charlotte, NC, 28255, Attention of Sally Bixby (Telecopy No.
(704) 719-8876; Telephone No. (704) 387-9482; email address
Sally.A.Bixby@bankofamerica.com), and, if applicable, to the following account:

Bank of America, N.A.

New York, NY

ABA#026009593

Account #:1366212250600

Account Name: Corporate Credit Services

Ref: Medco Health Solutions, Inc.

or (B) for all other purposes, to Bank of America, N.A., 1455 Market Street,
Mail Code: CA5-701-05-19, San Francisco, CA 94103, Attention of Kevin Ahart
(Telecopy No. (415) 503-5000; Telephone No. (415) 436-2750; email address
kevin.ahart@bankofamerica.com);

(iii) if to an Issuing Bank, (A) to Bank of America, N.A., One Fleet Way,
Scranton, PA 18507, Attention of Brian Gibbons (Telecopy No. (570) 330-4187;
Telephone No. (570) 330-4319; email address brian.j.gibbons@bankofamerica.com)
or (B) to JPMorgan Chase Bank, N.A., Standby Letters of Credit Department, 10420
Highland Manor Drive, Tampa, FL, 33610, Attention of Stephen Carew (Telecopy
No. 813-432-5161 or 813-432-5162; Telephone No. (813) 432-6332), with a copy to
JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, New York 10017, Attention
of Stephanie Parker (Telecopy No. (212) 270-0529), as applicable, or to such
other address as furnished to the Administrative Agent and the Borrower by such
Issuing Bank;

(iv) if to the Swingline Lender, to Bank of America, N.A., Credit Services, 101
N. Tryon, Mail Code: NC1-001-04-39, Charlotte, NC, 28255, Attention of Sally
Bixby (Telecopy No. (704) 719-8876; Telephone No. (704) 387-9482; email address
Sally.A.Bixby@bankofamerica.com), and, if applicable, to the following account:

Bank of America, N.A.

New York, NY

ABA#026009593

Account #:1366212250600

Account Name: Corporate Credit Services

Ref: Medco Health Solutions, Inc.

(v) and if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communications (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent and financial statements required to be furnished hereunder
by the Borrower may be furnished by

 

69



--------------------------------------------------------------------------------

means of posting to an IntraLinks site to which the Administrative Agent and
each Lender has been granted access; provided that the foregoing shall not apply
to notices pursuant to Article II unless otherwise agreed by the Administrative
Agent and the applicable Lender or the applicable Issuing Bank. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall any
Agent or any of their respective Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, any Issuing Bank or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any Issuing Bank or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the
earlier of (i) date of receipt and (ii) (if applicable) three (3) Business Days
following the sending thereof by registered mail.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder

 

70



--------------------------------------------------------------------------------

are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase any Commitment of any Lender without the
written consent of such Lender, (ii) increase the maximum aggregate amount of
Swingline Loans or L/C Obligations permitted to be outstanding hereunder without
the written consent of the Required Revolving Credit Lenders and (in the case of
such increase to the maximum aggregate amount of L/C Obligations) the applicable
Issuing Bank, (iii) reduce the principal amount of any Loan or L/C Borrowing or
reduce the rate of interest thereon (other than a waiver of default interest
arising under Section 2.08(b)), or reduce any fees payable hereunder, without
the written consent of each Lender affected thereby, (iv) postpone the Maturity
Date or the scheduled date of payment of any interest on any Loan, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (v) change Section 2.13 in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender affected thereby, (vi) release any Subsidiary
Guarantor from its guarantee obligations under the Guaranty (except as permitted
by Section 9.14) without the written consent of each Lender, (vii) change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender or
(viii) change the allocation between any optional prepayments of Term Loans and
Revolving Credit Loans, without the written consent of the applicable Required
Class Lenders affected thereby; provided, further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, any Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, such Issuing Bank or the Swingline
Lender, as the case may be; provided, further, that the Administrative Agent and
the Borrower may, with the consent of the other, amend, modify or supplement
this Agreement to cure any ambiguity, typographical error, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or any Issuing Bank; provided,
further, that the Borrower and the Administrative Agent may enter into any
amendment necessary to implement the terms of an Incremental Term Loan or
Revolving Credit Facility Increase in accordance with the terms of this
Agreement without the consent of any Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable, documented, out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers, and each Related Party of any of the
foregoing Persons, reasonably including the reasonable fees, charges and
disbursements of one counsel, reasonable expenses incurred in connection with
due diligence and travel, courier, reproduction, printing and delivery

 

71



--------------------------------------------------------------------------------

expenses and expenses related to the use of IntraLinks, in connection with the
arrangement and syndication of the credit facilities provided for herein, the
preparation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, waivers, modifications or extensions
(including amendments, waivers, modifications or extensions proposed by the
Borrower) of the provisions hereof and thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated); provided that the Borrower
shall not be required (except in connection with the primary syndication of the
Loans) to pay any fees and expenses incurred by the Administrative Agent, the
Arrangers or any Related Parties of any of the foregoing Persons incurred in
connection with an assignment or participation of any rights or obligations of a
Lender hereunder unless initiated by the Borrower under Section 2.18(b) other
than as a result of a default by the Lender; (ii) all reasonable, documented,
out-of-pocket expenses reasonably incurred by any Issuing Bank (without
duplication of amounts described in Section 2.11(b)) in connection with the
issuance, amendment, waiver, modification or extension (including proposed
amendments, waivers, modifications, renewals or extensions) of any Letter of
Credit or any demand for payment thereunder; and (iii) all out-of-pocket
expenses reasonably incurred by the Administrative Agent, any Issuing Bank, any
Lender and the Arrangers, including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Issuing Bank, any Lender and the
Arrangers in connection with the enforcement or protection of its rights under
and in connection with this Agreement or the Loan Documents, including its
rights under this Section or in connection with the Loans made or Letters of
Credit issued hereunder, including all such reasonable, documented,
out-of-pocket expenses reasonably incurred in connection with any workout
proceedings, enforcement costs and documentary taxes or negotiations in respect
of such Loans or Letters of Credit. All amounts due under this clause (a) shall
be payable not later than 30 days after written demand therefor.

(b) The Borrower shall indemnify the each Agent, each Issuing Bank, each Lender,
the Arrangers and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all reasonable and documented out-of pocket costs, losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with any actual or
threatened third-party claim, litigation, investigation or proceeding (a
“Third-Party Claim”), whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto, relating to (i) the
execution or delivery of the commitment letter (the “Commitment Letter”) dated
as April 4, 2007, by and among the Company, Bank of America, N.A., Banc of
America Securities LLC, and each other Arranger, and each Fee Letter, the
performance by the parties thereto of their respective obligations thereunder or
any other matters or transactions contemplated thereby, (ii) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (iii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by an Issuing Bank to
honor a demand for payment under a Letter of Credit that it issued if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit) or (iv) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries; provided that the foregoing
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final judgment to have resulted

 

72



--------------------------------------------------------------------------------

from the gross negligence, willful misconduct or bad faith of such Indemnitee.
Upon receipt of notice of any Third-Party Claim, the Indemnitee shall promptly
notify the Borrower thereof. The Borrower, in its sole discretion, upon written
notice to the Indemnitee(s), may elect to defend (or may at any time assume the
defense of) and may, with the consent of the Indemnitee(s) (such consent not to
be unreasonably withheld), settle or compromise any such Third-Party Claim,
using counsel appointed by Borrower, which counsel shall be reasonably
satisfactory to the Indemnitee, if such settlement or compromise would result in
the full release of Indemnitee from any liability arising thereof, or with the
consent of the Indemnitee (not to be unreasonably withheld). No Indemnitee may
compromise or settle or consent to the entry of judgment or determination of
liability with respect to a Third-Party Claim for which it is seeking
indemnification hereof, without the consent of Borrower. All amounts due under
this paragraph (b) shall be payable not later than 30 days after written demand
therefor.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, (i) each Lender severally agrees to
pay to the Administrative Agent, as the case may be, and (ii) each Revolving
Credit Lender severally agrees to pay to such Issuing Bank or the Swingline
Lender, as the case may be, respectively, such Lender’s Applicable Percentage
with respect to the Facilities and such Revolving Credit Lender’s Applicable
Percentage with respect to the Revolving Credit Facility (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such respective unpaid amounts; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, any Issuing
Bank or any Swingline Lender in its capacity as such. All amounts due under this
paragraph (c) shall be payable promptly after written demand therefor.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

SECTION 9.04. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of Section 9.04(b),
(ii) by way of participation in accordance with the provisions of
Section 9.04(d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 9.04(f). Any other attempted assignment
or transfer by any party hereto shall be null and void. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Issuing Banks and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

73



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 9.04(b), participations in L/C
Obligations and in Swingline Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent, shall
not be less than $5,000,000, unless each of the Administrative Agent and, so
long as no Event of Default under paragraphs (a), (b), (h) or (i) of Article VII
has occurred and is continuing, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swingline
Lender’s rights and obligations in respect of Swingline Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
for the following:

(A) the consents required by subsection (b)(i)(B) of this Section;

(B) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under paragraphs (a),
(b), (h) or (i) of Article VII has occurred and is continuing at the time of
such assignment or (2) to the extent such assignment is an assignment of Term
Loans, such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;

(C) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Loan Commitment or Revolving Credit Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund;

 

74



--------------------------------------------------------------------------------

(D) the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit issued by such Issuing Bank (whether or not then outstanding); and

(E) the consent of the Borrower (unless an Event of Default under paragraphs
(a), (b), (h) or (i) of Article VII has occurred and is continuing at the time
of such assignment) and the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. If the assignee is
not a Lender, such assignee shall deliver to the Administrative Agent (with a
copy to the Borrower) an Administrative Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16, and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Promissory Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 9.04(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

75



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent or any Issuing Bank, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the Issuing Banks shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 9.04(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.17 as
though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.14 or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Sections 2.16 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.16(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time, without the consent of the
Borrower or the Administrative Agent (except as may be required under
Section 9.04(b)(iii) in connection with an assignment resulting from an
enforcement of a pledge or security interest) pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Promissory Note, if any) to secure obligations of such Lender to
(i) an Eligible Assignee or (ii) a Federal Reserve Bank; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

76



--------------------------------------------------------------------------------

(h) Resignation as Issuing Bank or Swingline Lender. Notwithstanding anything to
the contrary contained herein, (i) at any time Bank of America, N.A. may upon
thirty (30) days’ notice to the Borrower and the Lenders, resign as Issuing Bank
and/or, upon thirty (30) days’ notice to the Borrower, resign as Swingline
Lender and (ii) at any time JP Morgan Chase, N.A. and Bank of America, N.A. may
each upon thirty (30) days’ notice to the Borrower and the Lenders, resign as
Issuing Bank. In the event of any such resignation as Issuing Bank or Swingline
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor Issuing Bank or Swingline Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of the existing Issuing Bank or Swingline Lender, as the case may
be. In the event any Issuing Bank resigns, it shall retain all the rights,
powers, privileges and duties of such Issuing Bank hereunder with respect to all
Letters of Credit issued by such Issuing Bank outstanding as of the effective
date of its resignation as Issuing Bank and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.05). In
the event a Swingline Lender resigns, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment
of a successor Issuing Bank and/or Swingline Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Bank or Swingline Lender, as the case may be, and
(b) the successor Issuing Bank shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the Borrower and the resigning Issuing
Bank or Swingline Lender, as the case may be, to effectively assume the
obligations thereof with respect to such Letters of Credit.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents in effect constitute the entire contract

 

77



--------------------------------------------------------------------------------

among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section 9.08 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

78



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. (a) Subject as provided in paragraph (b) below,
each of the Administrative Agent, the Issuing Banks and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and agree to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process or in any pending legal or administrative
proceeding (in which case the applicable party agrees to inform the Borrower
promptly thereof in advance, if permitted by applicable law), (iv) to any other
party to this Agreement, (v) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (x) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (y) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section 9.12 or (y) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower or any of its Affiliates. For the purposes
of this paragraph, “Information” means all information received from the
Borrower or any of its Affiliates relating to the Borrower or its business in
connection with the facilities for the Loans in connection with the performance
by the Administrative Agent, the Issuing Banks and the Lenders, other than any
such information that is available to the Administrative Agent,

 

79



--------------------------------------------------------------------------------

any Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Borrower or any of its Affiliates; provided that, in the case of information
received from the Borrower after the Effective Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this paragraph shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(b) Notwithstanding the provisions of Section 9.12(a) or anything to the
contrary set forth herein, each party to this Agreement (and each of their
respective employees, representatives or other agents) may disclose to any and
all persons, without limitations of any kind, the tax treatment and tax
structure of this Agreement and the transactions contemplated hereby.

(c) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. Release of Subsidiary Guarantors.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any disposition
permitted by the Loan Documents, the Administrative Agent shall (without notice
to, or vote or consent of, any Lender) take such actions as shall be required to
release any guarantee obligations under any Loan Document of any Subsidiary
Guarantor being disposed of in such disposition, to the extent necessary to
permit consummation of such disposition in accordance with the Loan Documents.

(b) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when the principal and interest with respect to all Loans and all
other monetary payment Obligations which are then due and payable have been paid
in full, all Commitments

 

80



--------------------------------------------------------------------------------

have terminated or expired and no Letter of Credit shall be outstanding, upon
request of the Borrower, the Administrative Agent shall (without notice to, or
vote or consent of, any Lender) take such actions as shall be required to
release all guarantee obligations under any Loan Document of any Subsidiary
Guarantor. Any such release of guarantee obligations shall be deemed subject to
the provision that such guarantee obligations shall be reinstated if within 180
days after such release (or such longer period under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect during which any payment in respect of the Guaranteed Obligations
guaranteed thereby can be annulled, avoided, set aside, rescinded, invalidated,
declared to be fraudulent or preferential or otherwise required to be refunded
or repaid) any portion of any payment in respect of the Guaranteed Obligations
guaranteed thereby shall be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or any Subsidiary Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Subsidiary Guarantor or any substantial part of
its property, or otherwise, all as though such payment had not been made;
provided, however, that any such reinstated guarantee shall be released
immediately upon the Guaranteed Obligations being indefeasibly paid in full.

SECTION 9.15. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

SECTION 9.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Agents and the Arrangers
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Agents and the Arrangers, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each Agent and Arranger is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) no Agent
nor any Arranger has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the Agents
and the Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Agent nor any Arranger has any obligation to
disclose any of such interests to the Borrower or its Affiliates.

[SIGNATURE PAGES FOLLOW]

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MEDCO HEALTH SOLUTIONS, INC.,
as Borrower By:   /s/ Walter D. Hosp   Name: Walter D. Hosp   Title: Vice
President and Treasurer

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

individually as Administrative Agent

By:   /s/ Kevin L. Ahart   Name: Kevin L. Ahart   Title: Assistant Vice
President

 

BANK OF AMERICA, N.A.,

individually as a Lender, as an Issuing Bank and as Swingline Lender

By:   /s/ Joseph D. Corah   Name: Joseph D. Corah   Title: Senior Vice President

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,

individually as a Lender and as a Co-Syndication Agent

By:   /s/ Peter Kettle Name:   Peter Kettle Title:   Director

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually as a Lender, as an Issuing Bank and as a Co-Syndication Agent

By:   /s/ Stephanie Parker   Name: Stephanie Parker   Title: Executive Director

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LIMITED, individually as a Lender and as a Documentation
Agent By:   /s/ Raymond Ventura   Name: Raymond Ventura   Title: Deputy General
Manager

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

individually as a Lender and as a Documentation Agent

By:   /s/ Lillian Kim   Name: Lillian Kim   Title: Authorized Signatory

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG,

NEW YORK BRANCH,

as a Lender

By:   /s/ Ming Chu   Name: Ming Chu   Title: Vice President By:   /s/ Heidi
Sandquist   Name: Heidi Sandquist   Title: Vice President

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:   /s/ David A. Buck   Name:
David A. Buck   Title: Senior Vice President

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA

as a Lender

By:   /s/ Gregory E. George   Name: Gregory E. George   Title: Managing Director

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SCOTIABANC, INC.

as a Lender

By:   /s/ William E. Zarrett   Name: William E. Zarrett   Title: Managing
Director

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC.

as a Lender

By:   /s/ Nicholas Bell   Name: Nicholas Bell   Title: Director

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as a Lender

By:   /s/ Iain Stewart   Name: Iain Stewart   Title: Managing Director

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,

as a Lender

By:   /s/ Richard L. Tavrow   Name: Richard L. Tavrow   Title: Director By:  
/s/ Irja R. Otsa   Name: Irja R. Otsa   Title: Associate Director

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES,

as a Lender

By:   /s/ Robert Taylor   Name:   Robert Taylor   Title:   Senior Vice President
By:   /s/ Barbara Peters   Name:   Barbara Peters   Title:   Assistant Vice
President

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION.,

as a Lender

By:   /s/ Timothy J. Hornickle   Name:   Timothy J. Hornickle   Title:   Vice
President

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION.,

as a Lender

By:   /s/ Megan Donnelly   Name:   Megan Donnelly   Title:   Vice President

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WILLIAM STREET CREDIT CORPORATION,

as a Lender

By:   /s/ Mark Walton   Name:   Mark Walton   Title:   Assistant Vice President

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

KEY BANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Sukanya V. Raj   Name:   Sukanya V. Raj   Title:   Vice President &
Portfolio Manager

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

FORTIS CAPITAL CORP.

as a Lender

By:   /s/ John W. Deegan   Name:   John W. Deegan   Title:   Senior Vice
President By:   /s/ Douglas Riahi   Name:   Douglas Riahi   Title:   Managing
Director

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Kirk Tesch   Name:   Kirk Tesch   Title:   Vice President

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:   /s/ Mark D. Mattson   Name:   Mark D. Mattson   Title:   Managing Director

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK,

as a Lender

By:   /s/ John M. Lokay, Jr.   Name:   John M. Lokay, Jr.   Title:   Vice
President

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

US BANK, N.A.,

as a Lender

By:   /s/ Thomas A. Heckman   Name:   Thomas A. Heckman   Title:   Vice
President

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

REGIONS BANK,

as a Lender

By:   /s/ Craig Gardella   Name:   Craig Gardella   Title:   Senior Vice
President

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK, N.A.,

as a Lender

By:   /s/ Bob Nieman   Name:   Bob Nieman   Title:   Senior Vice President

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,

as a Lender

By:   /s/ Peter J. Hallan   Name:   Peter J. Hallan   Title:   Vice President

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BNP PARIBAS,

as a Lender

By:   /s/ Berangere Allen   Name:   Berangere Allen   Title:   Vice President
By:   /s/ Walter Kaplan   Name:   Walter Kaplan   Title:   Managing Director

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as a Lender

By:   /s/ George B. Davis   Name:   George B. Davis   Title:   Vice President

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

FIRST COMMERCIAL BANK
NEW YORK AGENCY,

as a Lender

By:   /s/ Bruce Ju   Name:   Bruce Ju   Title:   SVP & General Manager

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK, LTD.,

as a Lender

By:   /s/ Jim C.Y. Chen   Name:   Jim C.Y. Chen   Title:   VP & General Manager

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

HUA NAN COMMERCIAL BANK,
LOS ANGELES BRANCH,

as a Lender

By:   /s/ Oliver C.H. Hsu   Name:   Oliver C.H. Hsu   Title:   VP & General
Manager

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF TAIWAN,

LOS ANGELES BRANCH,

as a Lender

By:   /s/ Ton Yuan Yeh   Name:   Ton Yuan Yeh   Title:   VP & General Manager

[SIGNATURE PAGE TO MEDCO HEALTH SOLUTIONS, INC. CREDIT AGREEMENT]